Filed 6/25/12




      IN THE SUPREME COURT OF CALIFORNIA


THE PEOPLE,                          )
                                     )
           Plaintiff and Respondent, )
                                     )                              S085578
           v.                        )
                                     )
CHARLES McDOWELL, JR.,               )
                                     )                      Los Angeles County
           Defendant and Appellant.  )                     Super. Ct. No. A379326
____________________________________)


         Capital defendant Charles McDowell, Jr., comes before this court for the
second time. In 1984, a jury convicted defendant of first degree murder (Pen.
Code, § 187),1 attempted murder (§§ 187, 664), attempted rape (§§ 261, 664), and
burglary (§ 459). The jury sustained personal use of a knife allegations as to each
offense (§ 12022, subd. (b)); in conjunction with the attempted murder, it
sustained allegations that defendant inflicted great bodily injury (§ 12202.7) and
that his victim was a person over 60 years of age (§ 1203.09). The jury also
sustained two special circumstance allegations, felony-murder burglary and
felony-murder rape (§ 190.2, subd. (a)(17)), and defendant admitted a prior
conviction for lewd, lascivious, and indecent assault on a child. After a penalty
trial, the jury set the penalty at death. This court affirmed the judgment in its
entirety. (People v. McDowell (1988) 46 Cal.3d 551, 557 (McDowell I).)

1        All further statutory references are to the Penal Code unless otherwise
noted.



                                           1
However, in 1997, the Ninth Circuit Court of Appeals, while affirming the federal
district court‟s denial of defendant‟s petition for writ of habeas corpus as to the
guilt phase, reversed its denial of the writ as to the death sentence on the ground
that the trial court committed prejudicial error by failing to correct the jury‟s
misapprehension as to what factors might be considered in mitigation on the issue
of penalty. (McDowell v. Calderon (9th Cir. 1997) 130 F.3d 833 (en banc).)
       The first retrial of the penalty phase, in 1999, resulted in a mistrial after the
jury indicated it was deadlocked. After the second penalty retrial, also in 1999,
the jury returned a verdict of death. The trial court denied defendant‟s application
to modify the penalty (§ 190.4, subd. (d)) and sentenced him to death. This appeal
is automatic. (§ 1239, subd. (b).)
       We affirm the judgment.
         I. FACTS PRESENTED AT SECOND PENALTY RETRIAL

       A. Prosecution Evidence

           1. Circumstances of the Crime
       In May 1982, Frank and Diane Bardsley lived in the Hollywood hills of Los
Angeles. To their north lived Theodore and Dolores Sum; to their south lived Lee
D‟Crenza. At that time, defendant, who was then 28 years old, had been staying
with D‟Crenza for about five months. D‟Crenza knew defendant by an alias,
“Gene Holland.”2
       In the afternoon of May 20, 1982, defendant broke into the Bardsley home.
After attempting to rape Paula Rodriguez,3 the Bardsleys‟ 28-year-old


2      After his arrest, defendant told an officer that his name was “Gene Hollon,
Jr.”
3    In order to simplify our discussion of the facts and law, we shall refer to
members of the Sum, Rodriguez, and McDowell families by first name.



                                           2
housekeeper, defendant stabbed her to death. Prior to the murder, defendant had
come to the Bardsley home to use their telephone on at least six occasions. A day
before the murder, Dolores had noticed defendant standing between the top of her
property and the Bardsley property, looking down towards the Bardsley house;
when he realized he had been seen, defendant hid behind a bush and then ran to
the D‟Crenza residence.
      Dolores testified that on May 20, she and Theodore called the Bardsley
residence after hearing “terrible” screaming emanating from it. When their call
was answered, they heard screams, and then the call was disconnected. They had
the Bardsleys‟ house key and immediately went to check on Paula because they
knew she was their housekeeper and that she worked that day. When Theodore,
who was 73 years old at the time, arrived at the front entrance, “a hand came out
from the door and cut [Theodore‟s] throat” with a knife, in a motion from left to
right. The couple called the police from their home, and paramedics took
Theodore to the hospital by ambulance.
      In his testimony, Theodore described the screams he and his wife heard
while inside their house as “frantic” and “female.”4 He testified that when he
arrived at the Bardsley home to check on Paula, the front door was closed but
unlocked. He opened it slightly, looked inside, and called out, “Paula, where are
you?” When no one answered, he opened the door wider, stepped inside, and
called Paula‟s name again. Moments later, defendant appeared near the front
entrance, naked and bloody. He made a sudden upward thrusting motion towards
Theodore‟s neck. Theodore was cut by the knife in defendant‟s hand. Theodore
pushed defendant‟s belly, defendant lost his balance, and Theodore was able to

4     Theodore Sum died before the second penalty retrial. His prior testimony
was read to the jury.



                                         3
close the door and run home. It was there that Theodore realized there was a “big
hole” in his throat and that he was bleeding profusely.5
       When the police arrived at the Bardsley residence, they found Paula‟s body
in the living area between a bar and a chair. Her legs were “spread,” her skirt had
been pulled up, and her underpants had been “cut or ripped.”6 Paula was not
wearing any shoes; one plastic thong was found behind the front door; its match
was found in the same room as Paula‟s body.
       Paula had been stabbed four times. She would have died from the stab
wound that went through her chest and hit her aorta “within about a minute.” She
had suffered a deep stab wound to her abdomen that likely was inflicted when she
already was dying or in shock. Paula also had two superficial stab wounds, one to
her chest and a “defensive wound” to her forearm. In addition, her hands had
more than 15 knife wounds, including deep cuts across her fingers, in the web of
one thumb, and on a palm; those wounds were consistent with injuries she would
have received had she grabbed the knife “in a defensive maneuver to try to stop
the stabbing process.” Paula also had a cut on each side of her throat; they were
consistent with wounds suffered when a knife is used to control a person‟s actions.
       There was blood all over the living room, on the blinds, walls, carpet, sofa,
and telephone. Officers found a pack of True cigarettes and a Bic lighter on the
floor, although neither the Bardsleys nor Paula smoked. Defendant‟s fingerprints




5      The jury was read the statement, made by the trial court during Theodore‟s
testimony at the first penalty retrial, that defendant‟s knife had inflicted an eight-
to-nine-inch “roughly U-shaped” wound from one side of Theodore‟s neck to the
other.
6      A criminalist later examined Paula‟s underpants and concluded the
separation in the fabric was consistent with a cut but inconsistent with a tear.



                                           4
and palm prints were found on the Bardsleys‟ bloodied telephone and on the inside
of their front door.
       Officers searched the residence for other victims or suspects. Upstairs, they
discovered Paula‟s two-year-old baby, Valeria, unharmed in her stroller. No one
else was in the house.
       When Los Angeles Police Detective Henry Petroski arrived at the murder
scene, he saw that the front doorknob had punched a hole in the wall, which led
him to conclude the door had been opened “in a very forceful manner.”7 Petroski
noticed blood on the sidewalk, the front door, and the entryway of the Bardsley
residence. He followed a trail of blood that led from the house and went south and
up the steps into the D‟Crenza residence.
       The door to the D‟Crenza residence was open. In the kitchen Petroski
found a bloodstained knife and bloodstains in the sink. He saw blood smears and
drops on an upstairs linen closet door. In a bedroom, he found a bloody pair of
men‟s shorts and saw blood smears on the shower‟s tile wall and handles. On the
dining room table he noticed a blood-soaked roll of masking tape. In the living
room he noticed several True cigarette butts in an ashtray.8



7      Diane Bardsley testified there was a new dent in the wall behind the front
door, she believed the doorstop had been broken as well, and there were gouges in
nearby paint that appeared to have been made by something sharp scraping against
the wall. She added that the plastic thongs found in her house belonged to Paula.
8      Through prior testimony given by D‟Crenza that was read to the jury, the
prosecution presented evidence that the knife in evidence belonged to him and had
been kept in a drawer in his kitchen, defendant smoked at the time of the murder,
defendant had been sleeping on a couch when D‟Crenza left his home the morning
of the murder, there had been no bloodstains in the house when D‟Crenza left that
morning, and defendant owned a pair of shorts that looked like the bloodstained
shorts found by Detective Petroski.



                                         5
       Once Petroski realized no one was home, he stepped outside, and noticed
additional blood drops leading south of the D‟Crenza residence. That trail ended
at the driveway of a house on a nearby street. As Petroski bent down to circle the
last bloodspot with chalk, he heard a voice say, “Don‟t shoot me, don‟t shoot me”
and “I give up.” At some point, the person said, “I‟m bleeding.” Petroski drew
his gun and ordered the person to come out from the nearby bushes. Defendant,
who responded that he was “stuck,” obeyed an order to show his hands, and
Petroski could see they were cut and bleeding.
       Officers who arrived to assist Petroski pulled defendant from the bushes.
Petroski then heard defendant make a number of statements in a loud and
belligerent manner, including, “ „Hey, I‟m good for a rape in Florida too,‟ or
something to that effect.” Defendant, who was shirtless when arrested, had a cut
to one wrist “serious enough to leave a continuous blood trail.” He was
transported to a hospital for medical treatment. At the time of the arrest, defendant
was carrying a California identification card in the name of “Gene Hollon.” The
arrest occurred approximately two hours after the murder and less than a quarter-
mile from the D‟Crenza residence.
       During the ride to the hospital and his stay there, defendant made several
statements to officers assigned to watch him. He told Officer Michel his name
was “Gene Hollon, Jr.,” and several times pleaded with Michel to shoot him, once
saying, “Take out your .357 and shoot me in the head.” Defendant commented
that the day before Paula‟s murder, he had been watching a television program
when he “felt a force come over his body,” that he felt the same force when he was
“hurting the girl,” and that he could not control that force. He also said he had
“hurt” Paula because he had worked on the D‟Crenza house all day, but when
D‟Crenza came home, D‟Crenza had not appreciated the work defendant had
done. Defendant added that he was surprised by Paula‟s strength and that “she

                                          6
had put up quite a fight.” At the hospital, when a police technician observed
defendant‟s hands, defendant stated, “That would be my blood. Her blood would
be on my stomach.” Defendant told Michel he was using an alias because he was
wanted for rape in Florida, that he was a habitual criminal, that he was a “Hitler
buff,” and that if Michel did not shoot him, he “would just go out and do it again.”
       Defendant was at the hospital for between six and seven hours. He then
was transported to the police station.9
       With regard to the issue of whether defendant had been intoxicated at the
time of Paula‟s murder, the prosecution presented testimony from Detective
Petroski and Officer Michel that defendant did not appear to be “under the
influence of anything” during the trip to the hospital, during the hospital stay, or at
the Hollywood police station.
       The trial court told the jury it was taking judicial notice of the following
facts: on August 16, 1984, defendant was convicted by a jury of the first degree
murder of Paula, attempting to murder Theodore, attempting to rape Paula, and
burglarizing the Bardsley residence; the jury had found true special circumstance
allegations that the murder of Paula was committed during an attempted rape and a
burglary, and that defendant used a knife in the commission of the offenses; and
on February 24, 1977, defendant was convicted in Florida of victimizing Curtis M.
A certified copy of the Florida conviction for lewd, lascivious and indecent assault
on a child was received into evidence. (McDowell I, supra, 46 Cal.3d at p. 557.)




9       The jury was shown a news videotape taken of defendant immediately after
his arrest which was silent except for what defendant said at the time. The jury
also was shown photographs of defendant taken at the police station that depicted
how “defendant looked at the time of his arrest.”



                                           7
           2. Prior Criminal Acts
       The prosecution presented evidence concerning the following incidents of
criminal behavior by defendant.
       Defendant‟s younger sister Teressa testified that when she was a child,
defendant “made [her]” urinate in his mouth.10
       Defendant‟s ex-wife Rebecca married defendant in 1975 when she was 14
years old. She testified that during the time they were married, defendant beat her,
choked her, forced her to have sex while holding a knife to her throat, gave her
razor blades and told her to cut her wrists, and put items in her rectum.11
Defendant told her he enjoyed the aberrant sexual things that he did to her, and
Rebecca did what defendant wanted because he was “violent” and “very
controlling.” Rebecca testified that shortly after they were married, defendant
made her aware that he was bisexual. Defendant‟s brother Thomas testified he
saw defendant grab Rebecca by the hair and then drag her along the ground.
Rebecca testified she had been “knocked out” during that incident and that
defendant pulled her out of the house by her hair.
       In 1977, while defendant was living in a trailer park in Florida, he enticed
Curtis M., his four-year-old neighbor, to enter his trailer by promising Curtis a


10      In determining penalty, a jury shall take into account, if relevant, “[t]he
presence or absence of criminal activity by the defendant which involved the use
or attempted use of force or violence or the express or implied threat to use force
or violence.” (§ 190.3, factor (b).) The trial court ruled this incident constituted
criminal activity involving the use of force within the meaning of section 190.3,
factor (b).
11      On cross-examination, Rebecca added that she and defendant had lived
with defendant‟s parents for several months, and that defendant‟s mother
witnessed some of these acts of violence but only called the police once during
that time. She also agreed that defendant‟s requests for abnormal sex became
“more bizarre” over time.



                                          8
quarter. Defendant took Curtis into his bedroom, locked the door, undressed, and
had Curtis undress. Defendant had Curtis suck his penis, defendant sucked
Curtis‟s penis, and defendant inserted his penis into Curtis‟s rectum. After Curtis
got dressed, defendant gave him a quarter. Curtis reported to his parents that
defendant had given him a quarter and “put his penis inside [Curtis‟s] behind.”
Curtis added that “his behind was hurting.” Curtis‟s mother testified that she had
“checked” him, found “redness on his rectum,” and called the police. This
incident led to the Florida conviction and to defendant‟s commitment to a Florida
state hospital. While defendant was confined there, Rebecca left him and went
into hiding for several years because she feared defendant would kill her if he
found her.
       In 1981, defendant told his brother Thomas that he would definitely kill
Rebecca even if it was the last thing he ever did. He added that he would kill
Thomas if Thomas “gave him a reason.” Thomas compared defendant to a wild
animal, “full of hate,” like one “that‟s been shot.” Thomas said he had known
defendant “was going to hurt somebody, you could see it.”
       In 1981, 28-year-old Patricia H. met defendant after he began living in a
tent near the house she shared with her six-year-old son, Paul. Paul met defendant
as well. Both Patricia and Paul testified at the penalty retrial. A summary of their
testimony follows.
       On July 29, 1981, a week or two after Patricia met defendant, he knocked
on their door in the evening. Defendant said he had been “mugged” and needed to
use Patricia‟s telephone to call the police. He was naked except for tennis shoes,
and asked for a towel to cover up. He covered himself with the towel, picked up
the telephone, and appeared to speak with the police. Patricia said defendant
could stay until the police arrived but became nervous when she noticed he was
wearing jewelry. In response to her question, defendant said the muggers had

                                         9
been in a hurry and had not taken everything. Defendant put on a pair of shorts.
He sat with Patricia on a couch, said he wanted to make love to her, and tried to
kiss her. Patricia declined, excused herself, called her friend Carol, asked Carol to
call her back, and then told defendant to wait outside. When defendant left,
Patricia called Carol and told her what had happened. They agreed Patricia and
Paul would spend the night at Carol‟s house. While Patricia was on the telephone,
defendant yelled through the window, “[L]ady, don‟t get all upset now. Nothing is
going to happen.”
       As Patricia and Paul left the house and approached their car, defendant
jumped from behind the car, grabbed Patricia, and said he now “was going to have
it his way.” Paul started to run and scream but stopped when defendant said he
would kill Paul and his mother if he “didn‟t shut up.” Patricia took Paul into the
house after defendant warned that if she did not obey him, he would kill her and
then “do it” to her son and then kill him.
       Following defendant‟s demands, Patricia put Paul in his room and called
Carol to say she had changed her mind. Defendant then ordered Patricia to take
off her clothes. He then raped her, forced her to insert her fingers in his rectum,
made her orally copulate him, had her fondle his testicles, made her crawl “like a
dog” and sodomized her as she did so, shaved her pubic hair, and inserted a razor
in her rectum. Throughout this sexual assault, defendant warned that if Patricia
cried he would “do it” to Paul and then kill him. He also told Patricia “to make
him feel loved.” When Carol periodically called to see why Patricia had changed
her mind, defendant had Patricia answer the phone. In one call, Carol asked if
“that guy” had left, and Patricia said “no.” When the police later called and asked
if the perpetrator still was there, Patricia said yes.
       After Patricia hung up, defendant had her orally copulate him again. He
told her to hold his semen in her mouth and then put it in his mouth. However, as

                                            10
soon as he ejaculated Carol called again, and he told Patricia to swallow and
answer the phone. Defendant next had Patricia get him his cigarettes, he smoked
one, and he asked for a glass of tea with a paper towel around it because he wanted
to conceal his fingerprints, having “done enough time” to know “all the tricks.”
Defendant then took Patricia‟s keys, locked the deadbolt, handed the keys back,
and told Patricia to wash them to remove his fingerprints. He then forced her back
into the bedroom to engage in more sex acts.
       When headlights lit Patricia‟s driveway, defendant assumed Carol had
come and ordered Patricia to “get out there and make that cunt leave.” It was not
Carol, but Patricia‟s ex-brother-in-law. Patricia explained the situation and then
broke Paul‟s bedroom window, lacerating her knees as she pulled him outside. As
the three drove off, they passed police cars, so they returned. By the time police
searched Patricia‟s house, defendant was no longer there.12
       On cross-examination, Patricia testified defendant smelled “[o]f beer” when
he tried to kiss her, but on redirect examination, she said she did not believe
defendant was under the influence of alcohol during the sexual assault because he
“[q]uite precisely” told her “what to do and how to do it.”




12      Paul testified that defendant had put him in his room when they went back
inside the house and that he stayed in his room crying. Periodically, Paul‟s
mother, who was then naked, would come into Paul‟s room and check on him.
The telephone was in Paul‟s room. His mother answered it when it rang, while
defendant stood behind her listening to the conversations. Paul testified he was in
the bedroom for three to four hours and just heard muffled cries and rustling
during that time until the front door slammed. Paul testified that everything
seemed still for a long time after that until his bedroom window broke and he saw
his mother and uncle. Paul ran to the window. He jumped out of the house and
got into his uncle‟s car.



                                         11
           3. Victim Impact Evidence
       Paula‟s husband, Jose, and her daughters, Maria and Valeria, testified
regarding the impact of Paula‟s death on them. Jose, who had been married to
Paula for nine years, testified he thought about her every day and “suffered every
minute” since her death. In describing how Paula‟s murder affected him, Jose said
his family was “not well” and that they were “not really united at all.” Maria, who
was age nine when Paula died, missed her mother and thought about her every
day. Maria and her mother had discussed how together they would celebrate
Maria‟s 15th birthday party, an “important” birthday in the “Mexican culture,” but
Maria did not have one. Maria was unmarried and did not intend to have children
because she did not want “them to suffer the same way I‟m suffering now and for
the rest of my life without my parents.” After Paula‟s death, Maria “had a
problem” with her father and other members of her family, and, at the time of the
second retrial, she was not close with her father. Valeria missed her mother
although she had little memory of her. She thought about what her life would
have been like had her mother lived and wondered if she would not be so
estranged from her sister Maria.

       B. Defense Evidence
       The defense introduced evidence from a number of witnesses that
defendant had grown up in a highly dysfunctional family.
       According to defendant‟s paternal aunt, Roberta Williams, defendant‟s
father, Charles, Sr., was “very violent” towards his family members. He had a
terrible temper and beat defendant and his siblings with a belt or with his fists
during much of defendant‟s childhood. Williams described an incident when
defendant was about five years old when defendant and his brother Ronald were
throwing pebbles at a pony; in response, Charles, Sr., “beat them in the face” with
his fist, bloodying their noses and then daring them to cry. Williams testified that


                                         12
defendant‟s mother, Shirley, did not provide adequate care for defendant when he
was an infant, giving him “curdled milk” to drink and keeping him in dirty diapers
so long his “bottom” was “bloody.” When defendant was older, Williams often
saw Shirley beat defendant with a broom, slap his face, and beat him with her fist.
While the family lived in Florida, Shirley briefly left her husband on several
occasions; she would take the younger children and leave defendant and Ronald
with Charles, Sr. Williams and other witnesses testified they never saw any
positive interactions between defendant and his mother.
       Defendant‟s mother, Shirley, testified that Charles, Sr., began beating
defendant when he was a few weeks old “to make him go to sleep” because he
would cry at night.13 She said defendant was “whipped” by his father as a young
boy “every day.” When defendant was two or three years old, he wet his bed each
night; in response, Charles, Sr., beat him every morning and sometimes rubbed
defendant‟s nose in the urine. When defendant‟s brother Ronald was about the
same age, he wet his pants; in response, his father pinched his penis so hard that
Ronald had to have an operation to repair the damage. When defendant was five
years old, he and his brother Ronald set their doghouse on fire; in response,
Charles, Sr., removed their clothes and held them naked over the fire.
       Defendant and his brothers often had bruises and welts where Charles, Sr.,
had hit them. Once Charles, Sr., threw a fork at defendant, which lodged in
defendant‟s finger. Charles, Sr., beat any child whose report card did not meet his
expectations. The children often could not tell what would “set [their father] off,”
but he would inflict multiple “licks . . . until the urge passed him.” When one
member of the family did something to provoke Charles, Sr., he often would beat

13     Defendant‟s mother, Shirley, died in 1997. Her prior testimony was read to
the jury.



                                         13
up everyone in the house. Charles, Sr., once “stomped” on his son Thomas,
breaking one of his ribs, and he later continued to beat Thomas while he was in a
body cast. Thomas testified there was no safe time or safe place in the house, that
although all the sons were beaten, defendant, who was the oldest child, “got the
worst” of Charles, Sr.‟s beatings, and that the violence level of the father towards
the family “escalated as time went on.”
       Once, when Charles, Sr., picked up his three-year-old daughter and
smeared her face with paint she had spilled, defendant‟s mother tried to “wrestle”
their daughter from him. Defendant, who was a teenager at the time, then hit
Charles, Sr., on the top of his head with a two-by-four. In response, Charles, Sr.,
grabbed defendant by the throat and lifted his feet off the ground while Ronald
begged him not to kill defendant.
       Religion played a major role in defendant‟s family life. Charles, Sr., forced
the family to attend church and also provided religious instruction in their home.
If the children or Shirley resisted his preaching, which always concerned hell and
damnation, Charles, Sr., would beat them. He regularly told his children they were
sinners who were going to hell, while portraying himself as “perfect” and someone
who would be “saved.”
       Several witnesses testified that Charles, Sr., was physically and verbally
abusive towards his wife. He beat her in front of the children with a belt or with
his fists. He broke or bloodied her nose on several occasions and left bruises on
her. All of the children witnessed these beatings their entire childhood. Charles,
Sr., would beat his wife if she tried to intervene on behalf of the children, and he
once pointed a gun at her. He treated his wife “like a child,” “cursed her,” and
called her names, telling her she was lazy, filthy, and incompetent.
       Defendant‟s sister Teressa testified that their father, Charles, Sr., had
sexually molested her as far back as she could remember, probably starting before

                                          14
she was three years old. The molestations continued until Teressa was age 17,
when she told her mother about the sexual abuse and Charles, Sr., moved out of
the house. Charles, Sr., would come into her room almost every night through a
hole he had created in the closet between their bedrooms, touch her until he had an
ejaculation, and then cry and ask for forgiveness. Charles, Sr., also molested
Teressa during the day on Saturdays when Shirley went shopping for groceries,
and he made Teressa sleep in his bed during a period when Shirley was in the
hospital. Teressa had to kiss Charles, Sr., when he came home from work each
day, in a way a wife kisses a husband; if she did not, “there would be hell to pay”
for the entire family. Thomas had caught Charles, Sr., in Teressa‟s bedroom and
had seen them naked together, and Shirley once had found Teressa in bed with
Charles, Sr. Shirley testified that when their children were teenagers, Charles, Sr.,
would accuse their sons of having sex with Teressa.
       When defendant was a teenager, the family moved to Florida. A Florida
neighbor, Bonnie Haynes, saw bruises on defendant, Ronald, and Thomas. In
defendant‟s presence, the boys told Haynes that Charles, Sr., “whipped” them and
had inflicted the bruises she saw on their arms, backs, and shoulders. After
defendant‟s younger sister Belinda was hit by a car and killed, Haynes heard
Charles, Sr., on several occasions spend an hour blaming his other children for
Belinda‟s death while making them look at a large photograph of her. She also
frequently saw bruises on the arms of defendant‟s mother. Haynes said Charles,
Sr., never had “a kind word to say to the boys” and was “always real mean” to
defendant, talking to him in a derogatory manner, criticizing him, telling him he
was dumb and ignorant, and saying that he was going to hell. Defendant told
Haynes he was “no good” and was “for sure going to hell.” She described
defendant‟s childhood as “pitiful” and said she did not think defendant or his



                                         15
siblings “ever had a chance” because abuse was not reported to the authorities
“back then.”
       Robbie Edwards, a registered nurse, testified she was defendant‟s primary
therapist while he was in a mentally disordered sex offender (MDSO) program in
Florida.14 She testified that while under her supervision, defendant had seemed
sincere about wanting some help. She evaluated his participation and graded him
as very good or excellent, but she acknowledged that at one point defendant had a
“homemade knife” on the ward, and that in 1977 the hospital staff concluded that
while he had made some positive changes, defendant “still remained a menace to
society based on his assaultive tendencies.” Edwards testified defendant had
reported several instances in which he was forced into homosexual acts, first by
his uncles when defendant was nine or 10 years old, and later by employers,
schoolmates, and members of a Boy Scout troop.15 Edwards added that defendant
told her he feared homosexual advances by other inmates on the ward, but she
acknowledged a court-appointed psychiatrist had concluded that defendant‟s
“sexual deviation” involved elements of homosexuality and pedophilia. Edwards
also testified that another Florida doctor concluded defendant had a sociopathic
character disorder. In 1979, Edwards and the staff recommended that defendant
be returned to the court because he no longer met the definition of an MDSO
under the Florida statute.
       The defense called defendant‟s ex-wife Rebecca as its own witness. In that
capacity, Rebecca testified she once had been in Teressa‟s room when Charles,


14    Edwards was recovering from surgery and unable to travel at the time of
defendant‟s second penalty retrial. Her prior testimony was read to the jury.
15    Defendant‟s brother Thomas testified that he had witnessed defendant
being molested by his mother‟s uncles.



                                        16
Sr., stood outside the window and let his daughter Teressa know he was there.
Rebecca testified that, in response, Teressa “was naturally frightened of him.”
Rebecca also described an incident that occurred when she was 16 years old,
defendant was in the state hospital, she was moving to be near him, and Charles,
Sr., was helping with the move. The two were in his truck en route to her new
home when Charles, Sr., pulled his truck to the side of the road and “made a pass”
at her, grabbing her face and trying to pull her towards him to kiss her. She
rebuffed his sexual advances, and their trip continued without incident. Rebecca
said that defendant‟s brother Ronald once lost his temper during a card game and
slapped her. That was the only time she witnessed Ronald act in a violent manner,
and she testified he was not violent like defendant.
       Defendant‟s brother Thomas testified that the circumstances in which he
and defendant grew up “made him what [he] had been in the past,” namely,
someone who “was convicted of rape, sexual abuse.” Thomas decided never to
have children because the “legacy that I was brought up with, sexual abuse, sexual
misconduct, I don‟t want to pass that on to any children that I might have.” At the
time of the second penalty retrial, Thomas intentionally had been out of contact
with his entire family, and he refused to tell the jury where he was living.
                                 II. DISCUSSION

       A. Constitutionality of the Second Penalty Retrial
       Defendant contends “the long-delayed and repeated retrial of the penalty
phase” violated his “state and federal constitutional speedy trial rights, rights to
due process, and to freedom from cruel and unusual punishment.” We conclude
there is no merit to these constitutional challenges to the second penalty retrial.




                                          17
           1. Cruel or Unusual Punishment
       Defendant contends the state‟s repeated retrials of the penalty phase in his
case “after lengthy delays for which he was not responsible” constituted cruel and
unusual punishment in violation of our state and federal Constitutions. (U.S.
Const., 8th Amend.; Cal. Const., art. I, § 17.)16 We disagree.
       The death row delays in the present case do not constitute cruel and unusual
punishment because they resulted from the “desire of our courts, state and federal,
to get it right, to explore . . . any argument that might save someone‟s life.”
(Chambers v. Bowersox (8th Cir. 1998) 157 F.3d 560, 570; see also People v.
Anderson (2001) 25 Cal.4th 543, 606 (Anderson).) Reaching the same conclusion,
the Fifth Circuit, in rejecting a claim that petitioner White had been on death row
for so long that executing him would be cruel and unusual punishment, recognized
that “there are compelling justifications for the delay between conviction and the
execution of a death sentence. The state‟s interest in deterrence and swift
punishment must compete with its interest in insuring that those who are executed


16      With respect to this and most other claims on appeal, defendant argues that
the asserted error or misconduct infringed constitutional rights. At trial, he failed
to assert some or all of the constitutional arguments he now advances. “In each
instance, unless otherwise indicated, it appears that either (1) the appellate claim is
of a kind (e.g., failure to instruct sua sponte; erroneous instruction affecting
defendant‟s substantial rights) that required no trial court action by the defendant
to preserve it, or (2) the new arguments do not invoke facts or legal standards
different from those the trial court itself was asked to apply, but merely assert that
the trial court‟s act or omission, insofar as wrong for the reasons actually
presented to that court, had the additional legal consequence of violating the
Constitution. To that extent, defendant‟s new constitutional arguments are not
forfeited on appeal. [Citations.] [¶] In the latter instance, of course, rejection, on
the merits, of a claim that the trial court erred on the issue actually before that
court necessarily leads to rejection of the newly applied constitutional „gloss‟ as
well. No separate constitutional discussion is required in such cases, and we
therefore provide none.” (People v. Boyer (2006) 38 Cal.4th 412, 441, fn. 17.)



                                          18
receive fair trials with constitutionally mandated safeguards. As a result, states
allow prisoners such as White to challenge their convictions for years. White has
benefitted from this careful and meticulous process and cannot now complain that
the expensive and laborious process of habeas corpus appeals which exists to
protect him has violated other of his rights.” (White v. Johnson (5th Cir. 1996) 79
F.3d 432, 439.) Defendant similarly benefitted from challenging his conviction
for many years and cannot successfully complain that the delay from the process
of state and federal appellate and habeas review resulted in cruel and unusual
punishment.
       The fact that defendant prevailed on one of his claims in federal court and
succeeded in obtaining a reversal of his initial death sentence does not alter our
conclusion. In Anderson, we concluded the “automatic appeal process following
judgments of death is a constitutional safeguard,” and held that “appellate delay in
a capital case is not cruel and unusual punishment.” (Anderson, supra, 25 Cal.4th
at p. 606.) We rejected a claim similar to that made here, although the defendant
in that case initially had been sentenced to death in 1979, had his death sentence
reversed in 1987 due to instructional error, and, after retrial of the penalty phase,
was again sentenced to death in 1991. (Id. at p. 559.)
       Defendant argues his case is different from Anderson in part based on his
claim that he has suffered “agony” as a result of his prolonged stay on death row,
and his belief that the prosecution should “acknowledge” the instructional error by
the trial court in 1984 and seek a modification of defendant‟s sentence to life
without the possibility of parole. None of defendant‟s arguments alter the fact that
his situation is indistinguishable from that in Anderson, and we remain convinced
that reasonable “appellate delay in a capital case is not cruel and unusual
punishment.” (Anderson, supra, 25 Cal.4th at p. 606.) In so holding, we reject, as
we have in the past, the contention that execution after such an extensive delay

                                          19
serves no penological purpose. (People v. Ochoa (2001) 26 Cal.4th 398, 463-
464.)

            2. Speedy Trial and Due Process
        The Sixth Amendment speedy trial guarantee “is an important safeguard to
prevent undue and oppressive incarceration prior to trial, to minimize anxiety and
concern accompanying public accusation and to limit the possibilities that long
delay will impair the ability of an accused to defend himself.” (United States v.
Ewell (1966) 383 U.S. 116, 120 (Ewell); see also Barker v. Wingo (1972) 407 U.S.
514, 515 (Barker).)
        Defendant contends the “delay of 15 years between the imposition of the
death penalty in 1984 and the 1999 retrial(s)” violated his due process right to a
speedy trial under our state and federal Constitutions. (U.S. Const., 6th & 14th
Amends.; Cal. Const., art. I, § 15.)17
        The United States Supreme Court has held that “when a defendant obtains a
reversal of a prior, unsatisfied conviction, he may be retried in the normal course
of events. [Citations.] The rule of these cases, which dealt with the Double
Jeopardy Clause, has been thought wise because it protects the societal interest in
trying people accused of crime, rather than granting them immunization because
of legal error at a previous trial . . . . [This policy], so carefully preserved in this
Court‟s interpretation of the Double Jeopardy Clause, would be seriously undercut
by the interpretation given the Speedy Trial Clause by the court below,” which had


17      Defendant relies on Barker to argue that the “Fourteenth Amendment‟s
Due Process guarantee is also triggered.” Barker explained that a defendant in
state court has a “due process right to a speedy trial” (Barker, supra, 407 U.S. at p.
536), and defendant does not argue a due process violation separate from his
speedy right claim. We therefore consider as one claim the issue whether
defendant was deprived of his due process right to a speedy trial.



                                            20
raised a Sixth Amendment obstacle to retrial after a successful attack on a
conviction. (Ewell, supra, 383 U.S. at p. 121; see also United States v. Loud Hawk
(1986) 474 U.S. 302, 313 (Loud Hawk).)
       The delay in defendant‟s case is primarily attributable to the appellate
process and defendant‟s collateral attack on his conviction and sentence. That
process, like many of the other “procedural safeguards provided an accused,” is
“designed to move at a deliberate pace. A requirement of unreasonable speed
would have a deleterious effect both upon the rights of the accused and upon the
ability of society to protect itself. . . . „The right of a speedy trial is necessarily
relative. It is consistent with delays and depends upon circumstances. It secures
rights to a defendant. It does not preclude the rights of public justice.‟ [Citation.]”
(Ewell, supra, 383 U.S. at p. 120.)
       Here, the federal writ of habeas corpus was issued on September 15, 1998.
On September 23, 1998, the Los Angeles Superior Court set the case for a penalty
phase retrial. Defendant‟s first penalty retrial occurred 10 months after the
issuance of the writ of habeas corpus, and defendant personally agreed to each of
the time waivers during that period. We conclude defendant‟s speedy trial claim
fails because the prosecution had the right to retry the penalty phase and did so in
the normal course of events. (See, e.g., Anderson, supra, 25 Cal.4th at p. 603 [no
speedy trial violation when retrial held three years after reversal of death sentence
and defendant personally waived all delays except one].)
       In support of his speedy trial and due process claims, defendant relies on
the framework adopted in Barker, supra, 407 U.S. 514, which the high court used
to evaluate speedy trial claims in criminal cases. That balancing test ordinarily
requires us to weigh the “[l]ength of delay, the reason for the delay, the
defendant‟s assertion of his right, and prejudice to the defendant.” (Id. at p. 530.)



                                            21
       However, the first factor, the length of the delay, is the “triggering
mechanism” for the Barker test: “Until there is some delay which is
presumptively prejudicial, there is no necessity for inquiry into the other factors
that go into the balance.” (Barker, supra, 407 U.S. at p. 530.) “[T]he length of
delay that will provoke such an inquiry is necessarily dependent upon the peculiar
circumstances of the case. To take but one example, the delay that can be
tolerated for an ordinary street crime is considerably less than for a serious,
complex conspiracy charge.” (Id. at pp. 530-531, fn. omitted.)
       Ewell supports the People‟s position that defendant‟s speedy trial claim
accrued only after his federal petition for writ of habeas corpus was granted. In
apparent agreement with this position, with respect to his penalty retrial, the
defendant in Anderson, supra, 25 Cal.4th 543, “[did] not argue that his speedy-
trial rights attached any earlier than the issuance of our remittitur” in the prior case
reversing the defendant‟s death sentence. (Id. at p. 603.) Section 1382,
subdivision (2), which mandates the dismissal of an action, unless good cause is
shown, in any felony case in which the defendant is not brought to trial within 60
days of “the issuance of a writ or order which, in effect, grants a new trial,” lends
further support to the position that the delay between the issuance of the writ and
his first penalty retrial is the length of delay to be considered with regard to
defendant‟s speedy trial claim. We conclude that defendant‟s right to a speedy
retrial of the death penalty phase of his case did not accrue until the issuance of the
writ ordering a new penalty trial, and we agree with the People that the 10-month
delay between the date the writ issued and the first penalty retrial was not
presumptively prejudicial given the complexity of the case, the voluminous record
of at least “15 boxes” of discovery that needed to be reviewed, and the difficulty
the defense was having locating and bringing to court out-of-state witnesses.



                                          22
Defendant does not argue otherwise. Accordingly, we need not inquire into the
remaining Barker factors with regard to defendant‟s speedy trial claim.
       Defendant relies on Loud Hawk, supra, 474 U.S. 302, to support his claim
that it is the 15-year delay between the imposition of the death penalty in 1984 and
the 1999 retrials that is presumptively prejudicial and that, accordingly, we must
consider the remaining three Barker factors. Defendant‟s reliance on Loud Hawk
for that proposition is misplaced. Loud Hawk did not involve a postconviction
delay. Instead, in Loud Hawk, the United States Supreme Court considered the
delay “occasioned by an interlocutory appeal when the defendant is subject to
indictment or restraint” (id. at p. 312) in assessing “the extent to which appellate
time consumed in the review of pretrial motions should weigh towards a
defendant‟s speedy trial claim” (id. at p. 314, italics added). It was in the context
of pretrial delay that the court recognized that the Sixth Amendment safeguards
inherent in the guarantee to a speedy trial “may be as important to the accused
when the delay is occasioned by an unduly long appellate process as when the
delay is caused by a lapse between the initial arrest and the drawing of a proper
indictment.” (Loud Hawk, at p. 312.) The court in Loud Hawk cited with
approval the portion of its decision in Ewell that explained that the speedy trial
clause should not be interpreted in a manner that raises a Sixth Amendment
obstacle to retrial following a successful attack on a conviction. (Loud Hawk, at p.
313, citing Ewell, supra, 383 U.S. at p. 121.)
       Here, defendant availed himself of the judicial process to challenge his
conviction and sentence by appeal and collateral review. “ „Having sought the aid
of the judicial process and realizing the deliberateness that a court employs in
reaching a decision, the defendant[] [is] not now able to criticize the very process
which [he] so frequently called upon.‟ ” (Loud Hawk, supra, 474 U.S. at pp. 316-
317, quoting United States v. Auerbach (5th Cir. 1969) 420 F.2d 921, 924.)

                                          23
Although the holding in White v. Johnson, supra, 79 F.3d 432, was rendered in the
context of a cruel and unusual punishment claim, its reasoning applies in the
context of defendant‟s speedy trial and due process claims as well. Here, where
defendant has benefitted from the careful and meticulous process of judicial
review, he cannot now complain that the process “which exists to protect him has
violated other of his rights.” (Id. at p. 439.)
       We disagree with defendant‟s claim that the “state” is responsible for the
appellate delay he suffered because the delay “is attributable to the trial court‟s
instructional error.” Such an argument would apply anytime a conviction is
reversed or set aside on collateral attack, but Ewell established that the speedy trial
clause of the Sixth Amendment should not be interpreted to act as an obstacle to
retrial after a successful attack on a conviction. (Ewell, supra, 383 U.S. at p. 121.)
       In the context of discussing “the limited class of cases where a pretrial
appeal by the defendant is appropriate” and the weight to be attributed to delays
caused by such interlocutory appeals, the court in Loud Hawk commented that
while delays from such an appeal ordinarily will not support a speedy trial claim, a
“defendant with a meritorious appeal would bear the heavy burden of showing an
unreasonable delay caused by the prosecution in that appeal, or a wholly
unjustifiable delay by the appellate court.” (Loud Hawk, supra, 474 U.S. at p.
316.) While this statement appears to apply only to pretrial appellate delay, we
simply note that here defendant does not specifically allege an unreasonable delay
caused by the prosecution in his appeals or a wholly unjustifiable delay by the
courts that handled his appeals and collateral attacks. No such delays are apparent
from a review of the record in this case, which includes the relevant dockets of this
court, the federal district court, and the Ninth Circuit Court of Appeals.
       We conclude the prosecution of defendant‟s case, the direct appeal of the
resulting conviction and death sentence, and the capital appellate and habeas

                                           24
corpus process that ensued in this court and the federal courts did not cause any
unreasonable or unjustifiable delay. Instead, the judicial process, including the
appellate process from which defendant benefitted, was a constitutional safeguard
based on the desire of state and federal courts to explore any argument that
possibly could save defendant‟s life. (Chambers v. Bowersox, supra, 157 F.3d at
p. 570.) Having used the appellate process to his advantage, defendant cannot
return to the trial court “to reap the reward of dismissal for failure to receive a
speedy trial.” (Loud Hawk, supra, 474 U.S. at p. 316.)

       B. Excusal of Two Prospective Jurors for Cause
       Defendant contends the trial court erred by excusing prospective jurors, No.
F6136 and No. R9529, for cause, over his objection, because of their views on the
death penalty. “[T]he erroneous exclusion of a prospective juror because of that
person‟s views on the death penalty is reversible per se.” (People v. Cooper
(1991) 53 Cal.3d 771, 809, italics omitted, citing Gray v. Mississippi (1987) 481
U.S. 648.) Here, for the reasons stated below, we find no error.
       “The trial court may excuse for cause a prospective juror whose views on
the death penalty would prevent or substantially impair the performance of the
juror‟s duties. On appeal, we uphold the trial court‟s ruling if the record fairly
supports it, and we accept as binding the trial court‟s determination of the juror‟s
true state of mind if the juror has made conflicting or ambiguous statements.”
(People v. Cleveland (2004) 32 Cal.4th 704, 735; see also People v. Mayfield
(1997) 14 Cal.4th 668, 727.)
       We have reviewed the record as to the two prospective jurors in question,
and we find no basis on which to overturn the trial court‟s rulings. The two said
some things that suggested they could be fair to both sides and that they could
impose the death penalty if appropriate. They also gave conflicting and



                                          25
sometimes ambiguous statements and responses to questions regarding the death
penalty that suggested that their views would prevent or substantially impair their
ability to perform their duties in the penalty phase of a case in which the
prosecution intended to argue for the death penalty. Significantly, each made
statements that supported the trial court‟s findings that her views would
substantially impair her ability to serve as a juror in defendant‟s penalty retrial.
       In her questionnaire, Prospective Juror No. F6136 wrote that she hoped the
death penalty “will be abolished some day.” She explained to the trial court that
she had read that the death penalty serves no purpose and does not act as a
deterrent to crime. She also told the trial court that she believed life without the
possibility of parole was a greater penalty than death. In response to the
prosecutor‟s questioning, she clarified that it was her own belief that the death
penalty “has no value” as a deterrent of crime. She then acknowledged that her
feelings regarding the death penalty “could” impair or influence to a substantial
degree her “ability to decide this case on the issue of punishment” and that her
favoring life without the possibility of parole as a punishment “could” affect her
ability “to be fair and impartial to the prosecution in this case.” The trial court
excused this juror, stating that “based on the answers she‟s given orally, it did
seem to me that she was substantially impaired” in her ability to perform her
duties as a juror in defendant‟s case.
       In her questionnaire, Prospective Juror No. R9529 wrote, “I really do not
believe in the death penalty,” that she was “moderately against it,” and that she felt
that when a defendant is sentenced to death he “got off easy.” She also wrote that
she did not believe “people should decide if someone should die whether they are
doing the killing physically or verbally.” She additionally wrote that in her
opinion life without the possibility of parole is “much” worse than death. In
answering whether she would always vote against death, she circled “no,” but then

                                          26
put a question mark by it. On page 15 of her questionnaire, she circled “no” in
response to the following question: “In a case that involved the special
circumstance of murder in the commission of attempted rape, could you impose
the death penalty depending on the aggravating evidence to be offered in the
Penalty Phase?”
       Responding to questioning by the trial court, Prospective Juror No. R9529
said that “[i]f it was up to me, I wouldn‟t want to” vote for the death penalty.
Once the court explained to her that no juror would be told “you have to vote for
the death penalty,” she admitted she was “not sure,” and “really [did not]” know,
whether she would ever vote for the death penalty. In response to the prosecutor‟s
questioning, she mentioned that she “would rather die than spend [her] life in
prison.” In the course of challenging her for cause, the prosecutor noted for the
record that she “got very angry with me . . . when I asked her questions about the
death penalty,” and that “her initial answers were that she was against the death
penalty, that she couldn‟t impose the death penalty and that she would not impose
the death penalty.”
       The trial court excused this juror, explaining that “although there is some
ambiguity in what she said, it‟s clear to me that she is substantially impaired” in
her ability to perform her duties as a juror in defendant‟s case. The court
specifically noted that initially in her questionnaire, she was “saying she doesn‟t
believe in [the death penalty], she‟s moderately against it. She said as to always
vote against death, she circled no, but she put a question mark by that, and that‟s
really the nature of her position. [¶] She also said on page 15 could you impose
the death penalty, she circled no.”
       “In light of the [jurors‟] conflicting and ambiguous statements, we must
accept the trial court‟s determination of [their] true state of mind. As the United
States Supreme Court recently explained, „Deference to the trial court is

                                         27
appropriate because it is in a position to assess the demeanor of the venire, and of
the individuals who compose it, a factor of critical importance in assessing the
attitude and qualifications of potential jurors.‟ (Uttecht v. Brown (2007) 551 U.S.
1, [9].)” (People v. Kelly (2007) 42 Cal.4th 763, 778.) Here, as in Kelly, “[n]o
error appears.” (Id.)
       Defendant cites other statements by each of the two prospective jurors that
would have supported keeping them as jurors. “The question before us as a
reviewing court, however, is whether the evidence supports the actual rulings, not
whether it would have supported different rulings.” (People v. Smith (2003) 30
Cal.4th 581, 602.) On this issue, defendant relies on People v. Pearson (2012) 53
Cal.4th 306, in which this court found that the trial court erroneously excused a
prospective juror who consistently indicated that she could consider both death
and life without possibility of parole. (Id. at pp. 332-333.) Pearson is
distinguishable. Here, by contrast, the record in the present case supports the trial
court‟s findings that the views of the two prospective jurors would have
substantially impaired the performance of their duties.18

       C. Victim Impact Evidence and Related Instructions
       Defendant contends the trial court erroneously admitted victim impact
testimony regarding the broken relationship between Paula‟s husband and their

18      With regard to this issue, defendant has suggested that the trial court
improperly failed to grant a defense request to excuse for cause a prospective juror
defendant considered to be “pro-death.” Defendant acknowledges he has not
preserved a claim of erroneous denial of a defense challenge for cause, but he asks
us to consider the facts regarding the denial of his request for excusal for cause of
the prospective juror in question “in evaluating the trial‟s excusals for cause of
Prospective Jurors F6136 and R9529.” We have done so. Those facts do not alter
our conclusion. We simply note that the record supports the trial court‟s finding
that the views of the challenged prospective juror would not have substantially
impaired the performance of her duties.



                                         28
daughter Maria. He contends the court compounded its error by instructing the
jury that the victim‟s family members were prohibited from giving their opinions
as to the punishment they felt defendant deserved. Defendant also claims the
timing of the evidence‟s admission deprived him of sufficient opportunity for his
counsel to “appropriately . . . challenge the legitimacy of the prosecution‟s spin on
the family‟s estrangement.”
       “A State may legitimately conclude that evidence about . . . the impact of
the murder on the victim‟s family is relevant to the jury‟s decision as to whether or
not the death penalty should be imposed.” (Payne v. Tennessee (1991) 501 U.S.
808, 827.) “The federal Constitution bars victim impact evidence only if it is „so
unduly prejudicial‟ as to render the trial „fundamentally unfair.‟ [Citation.]”
(People v. Lewis and Oliver (2006) 39 Cal.4th 970, 1056.) Under California law,
“[u]nless it invites a purely irrational response from the jury, the devastating effect
of a capital crime on loved ones . . . is relevant and admissible as a circumstance
of the crime under section 190.3, factor (a).” (Id. at pp. 1056-1057.) The
circumstances of the crime under this factor “extend to that which surrounds the
crime materially, morally, or logically.” (People v. Hamilton (2009) 45 Cal.4th
863, 926.)
       We find no merit in defendant‟s claims that the challenged evidence was
“too attenuated in time and logic to be relevant,” and that “its reliability was
questionable.” The longstanding rift between Paula‟s husband and their daughter
Maria was relevant evidence that reminded the jury that the victim‟s death
“ „represents a unique loss to . . . [her] family.‟ ” (Payne v. Tennessee, supra, 501
U.S. at p. 825.) The trial court did not err by finding that evidence of a family‟s
continued suffering over nearly two decades, including evidence of the long-term
estrangement, was admissible. (People v. Hamilton, supra, 45 Cal.4th at pp. 923-
927 [evidence victim‟s husband suffered depression for over 16 years after her

                                          29
death, his alcoholism near the end of his life, his refusal to attend family reunions,
and his loss of custody of his sons due to his unending despair was admissible
victim impact evidence]; People v. Boyette (2002) 29 Cal.4th 381, 441 [evidence
victim‟s father did not want to be around his other children after the murder was
admissible victim impact evidence].)19
       We also find meritless defendant‟s claim that evidence that the rift was
caused by Paula‟s murder was unreliable and “collateral” because “there was a
question whether the rift had indeed occurred because Maria was mad at her father
for remarrying too quickly.” That the defense told the trial court during pretrial
litigation in the first retrial that there was “also evidence” that the rift was the
result of Jose‟s remarriage does not establish that the trial court erred by admitting
testimony regarding the rift as victim impact evidence. The prosecutor had
advised the trial court that he had proof Maria was holding her father responsible
for her mother‟s death, and nothing in the family‟s testimony contradicted that
assertion. Defendant was entitled to request an Evidence Code section 402
hearing to question Jose and Maria about the cause of their estrangement outside
the presence of the jury. Defense counsel indicated that after Jose‟s testimony he
intended to “do a 402 as to the extent of the alienation and the reasons for it” but
counsel did not follow through and request such a hearing. Absent evidence that
the cause of the estrangement was Jose‟s remarriage, the defense theory did not
provide a basis to exclude the otherwise relevant, admissible victim impact
testimony.



19     In that regard, we note that without objection, the victim‟s younger
daughter, Valeria, testified she feels that she “wouldn‟t be so estranged” from
Maria, her older sister, if their mother had lived.



                                           30
       We additionally conclude that the evidence of the rift caused by Paula‟s
murder was “not so inflammatory as to elicit from the jury an irrational or
emotional response untethered to the facts of the case” (People v. Pollock (2004)
32 Cal.4th 1153, 1180), nor was it “so unduly prejudicial” as to render defendant‟s
trial “fundamentally unfair.” (Payne v. Tennessee, supra, 501 U.S. at p. 825.) The
challenged testimony was a brief statement without detailed explanation, and it
“could not reasonably be seen as having encouraged an inappropriate response by
the jury.” (People v. Benavides (2005) 35 Cal.4th 69, 107.)
       Defendant‟s argument regarding the timing of the evidence focuses on his
complaint that the prosecutor, in deciding to introduce the challenged evidence
during the testimony of the victim‟s husband, made “an abrupt about-face without
giving the other side an opportunity adequately to contend with the change” in the
prosecution‟s position from the first retrial, and that this was “the quintessence of
sandbagging.” In response to the People‟s argument that defendant‟s “real
complaint appears to be that the prosecutor engaged in some kind of misconduct
by eliciting the family estrangement testimony in the second retrial,” defendant
specifically states that he is “not raising a misconduct claim here.” We conclude
defendant‟s timing claim that the prosecutor‟s “sandbagging” deprived him of the
opportunity “to litigate this volatile evidence in a nonvolatile situation” does not
support a claim of trial court error.
       Defendant received adequate notice that the prosecution intended to
introduce victim impact evidence concerning the estrangement in Paula‟s family.
Section 190.3 provides that “no evidence may be presented by the prosecution in
aggravation unless notice of the evidence to be introduced has been given to the
defendant within a reasonable period of time . . . .” “The statute does not require
production of the evidence, however, but notice of it. (§ 190.3.)” (People v.
Roberts (1992) 2 Cal.4th 271, 330.) Here, the prosecutor provided notice that

                                          31
Maria and her father would be called to testify about the impact of Paula‟s murder
on them. “The defense was not entitled to a summation of the witnesses‟ expected
testimony.” (Ibid.; see also People v. Scott (1997) 15 Cal.4th 1188, 1219.) The
family estrangement aspect of the family members‟ testimony was discussed
before and during the first retrial, and defendant recognizes that the trial court
never issued a ruling on its admissibility at the first retrial. The fact that the
prosecutor chose not to introduce any evidence of the estrangement during the first
retrial did not preclude the presentation of that evidence in the second retrial.
(People v. Barragan (2004) 33 Cal.4th 236, 247.)
       To the extent defendant contends his federal constitutional rights were
violated by a lack of notice that left him with an insufficient “opportunity to
prepare a defense to the aggravating circumstances,” those claims have been
forfeited by defendant‟s failure to raise them in the trial court. (People v. Huggins
(2006) 38 Cal.4th 175, 238.) The claims also fail on their merits as defendant was
given adequate notice of the victim impact testimony. Here, as in People v.
Roberts, supra, 2 Cal.4th at page 330, “[t]here was no state error. Nor was there
any Sixth Amendment violation. (See Pennsylvania v. Ritchie [(1987)] 480 U.S.
39, 52-53 [pretrial discovery request].)”
       Finally, any deficiency in the notice was harmless because defendant failed
to request a continuance to meet the evidence, decided not to conduct an Evidence
Code section 402 hearing to obtain more information regarding the cause of the
estrangement, and has not explained how he could have rebutted or impeached the
prosecution witnesses had he received notice earlier. (People v. Hinton (2006) 37
Cal.4th 839, 900; People v. Benavides, supra, 35 Cal.4th at pp. 106-107; People v.
Roldan (2005) 35 Cal.4th 646, 734.)
       Defendant next contends the trial court committed prejudicial error when, at
the prosecution‟s request, it instructed the jurors that the victim‟s family members

                                            32
were not allowed to offer their opinions regarding what punishment they hoped
defendant would receive.20 He essentially concedes the instruction “correctly
reflected the law” but argues the error and prejudice arose because the court
“specifically instructed that this kind of evidence was inadmissible.” We find
neither error nor prejudice.
       Victim impact testimony does not include opinions regarding the
appropriate punishment. Such testimony by the victim‟s family or friends is not
permitted. (People v. Smith, supra, 30 Cal.4th at p. 622.) It was not error to give
the requested instruction to forestall the jury from improperly considering why the
family members did not offer opinions on the appropriate punishment during their
victim impact testimony. (See, e.g., People v. Thompson (1988) 45 Cal.3d 86,
131-132 [would not be error to give requested instruction that the jury was not to
consider deterrent effect of the death penalty or monetary cost of execution or
maintaining a prisoner for life].)
       In People v. Abilez (2007) 41 Cal.4th 472, the defendant claimed the
provision of accessory-after-the-fact verdict forms for his codefendant but not for
him led the jury to understand the trial court credited the codefendant‟s testimony
or believed defendant was the more culpable of the two. We found defendant‟s
“unsupported assertion” of jury confusion to be “pure speculation.” (Id. at p. 521.)
       Similarly, in the present case, nothing in the instruction or the record
supports defendant‟s speculative and unsupported claims that the jury understood
the instruction to mean the victim‟s family wanted defendant to be executed or


20      In response to the prosecutor‟s request, the trial court instructed the jury
that as “victim‟s family members testify, Ms. Rodriguez‟s family members testify,
their opinion, their desire about the penalty that should be imposed in this case is
not legally admissible, so they can‟t be asked questions about that.”



                                         33
that the instruction “erected a barrier” that prevented the jury from considering his
mitigating evidence. We presume the jurors understood and followed the
challenged legally correct instruction (People v. Hovarter (2008) 44 Cal.4th 983,
1005), as well as the instruction that advised that they could not impose the death
penalty as a result of a purely emotional response to evidence that may have
aroused in them “a natural sympathy for the victim or the victim‟s family.”
(CALJIC No. 8.85.)
       To the extent defendant claims the challenged instruction violated his state
and federal right to trial by jury, those claims fail on the merits for the reasons
stated above.

       D. Exclusion of Defense Expert Opinion Testimony
       Defendant contends the trial court erred by excluding the proffered defense
expert opinion testimony from Dr. Arlene Andrews. Dr. Andrews had testified at
defendant‟s first penalty retrial, in her capacity as a social worker, to the effect that
defendant‟s childhood could have affected his adult behavior. Defendant claims
the exclusion of this proffered mitigation evidence in his second penalty retrial
violated his “Eighth and Fourteenth Amendment rights and their state
constitutional analogues.” For the reasons stated below, we find no abuse of
discretion in the trial court‟s decision to exclude the expert opinion testimony on
the ground that the jury did not need the opinion expressed by Dr. Andrews in her
proposed testimony to assist it in ascertaining whether defendant‟s childhood
could have affected his behavior as an adult.

           1. The Trial Court’s Rulings
       Dr. Andrews is a professor of social work who has a Ph.D. in psychology.
At the first penalty retrial, she testified as a social worker and acknowledged that
she was not in court to testify as a psychologist. Dr. Andrews testified that she



                                           34
was paid to conduct a “social history assessment” of defendant. The primary
question she explored was whether there were factors in defendant‟s “family
environment that may have affected his behavior as an adult.” She “looked at his
behavior as an adult and then looked at issues in this family history that may have
in some way influenced” that behavior. She did not rely on postarrest psychiatric
reports because she only was “looking into [defendant‟s] past.”
       At the first penalty retrial, Dr. Andrews showed the jury a chart of
defendant‟s “family tree,” including the order of births, marriages, and deaths. In
conjunction with the chart, she noted that defendant was sexually molested by two
uncles who were only slightly older than defendant. After explaining that
“typically” there are “critical life events” that “in some way shape the behavior of
the individual,” Dr. Andrews testified that the earliest critical event in the present
case was that defendant‟s mother was beaten by defendant‟s father while
defendant was in utero. She then described other critical events, such as
defendant‟s mother not wanting to be pregnant and being “unprepared to be a
mother,” defendant‟s premature birth, defendant‟s mother becoming ill shortly
after he was born, and the hostile relationship between defendant‟s parents that
led to his mother being verbally and physically abused. Dr. Andrews noted that
defendant‟s father beat his children “on an almost daily basis,” often with a belt
buckle, and engaged in other forms of physical abuse, such as holding the children
over a fire, pushing a child onto a board with a nail in it, and knocking his children
out of their seats at the dinner table. She added that the father also engaged in
spiritual abuse, in which the reading of the Bible often precipitated beatings;
animal abuse, including shooting a pet dog in the presence of defendant‟s brother;
and sexual abuse, including repeated molestations of defendant‟s sister. Dr.
Andrews testified that being exposed to such constant violence, living in a
“sexualized” environment, and having parents who lacked the emotional energy to

                                          35
pay attention to their children‟s developmental and emotional needs “can induce”
social and emotional problems, such as a deficiency in moral and social education,
learning to deal with disagreements by resorting to violence, a fear of
abandonment, and becoming a sex offender.
       In a bench conference outside the presence of the jury near the conclusion
of Dr. Andrews‟s direct testimony, the trial court commented, “Well, so far I
haven‟t heard an ultimate opinion by this witness.” When the court asked whether
her opinion would concern “the mental state at the time of the commission of the
offense,” defense counsel responded, “That‟s not going to be her ultimate
opinion,” and that instead her opinion would be that the abuse defendant
experienced in his family “had a substantial impact on the development of his
character. That‟s the end of it.”21 The court replied, “Substantial impact? The
jury could figure that one out.” It added, “She‟s gone through a lot of things
we‟ve already heard from the actual witnesses, and if that‟s her opinion, we don‟t
need an expert to say that,” because “[o]bviously what has been suffered by
[defendant] would have a substantial impact on anybody.”
       When testimony at the first penalty retrial resumed, Dr. Andrews testified
that the complete lack of a social support network for defendant during his
childhood had an impact on his development. When asked for her ultimate
opinion, Dr. Andrew stated that the severe physical, emotional, and sexual abuse,
as well as the emotional neglect, had a “serious effect” on defendant‟s “social
development and social functioning.” She concluded her direct testimony by

21      We emphasize that Dr. Andrews admitted she was not qualified to express
an opinion as a medical or psychological expert regarding defendant‟s mental state
at the time of the offense. We also note that nothing in the record suggests Dr.
Andrews was qualified to explain the causal links, if any, between defendant‟s
horrific childhood and the crimes he committed.



                                         36
saying that as a result of his abusive childhood, defendant developed “minimal
adaptive coping habits,” such as the chronic use of alcohol and drugs, that he was
unable to form healthy relationships, and he was prone to committing sexual
offenses and being physically violent.
       At the conclusion of her testimony, Dr. Andrews agreed with the prosecutor
that her “ultimate conclusion is that if you have a bad childhood, it can affect you
as an adult.” When asked, “Isn‟t that really all you‟ve told us?,” Dr. Andrews
answered, “Yes - - well, that‟s with details” to support that conclusion. She was
then asked again, “And your ultimate opinion is again people that have bad
childhood[s] may have had bad adulthood[s]? Is that basically it?” Dr. Andrews
answered, “They may have,” and that here, “there were some very clear linkages
between what happened in childhood and how [defendant] behaved as an adult” up
until the “time of the crime.” She then conceded that people who have had a
similar childhood to the one that defendant experienced do not necessarily become
murderers, rapists, burglars, or pedophiles. Defense counsel admitted to the court
that Dr. Andrews is not “a mental health professional” and “does not have the
credentials or the background” to render an opinion on defendant‟s mental health.
Immediately after Dr. Andrew‟s testimony in the first retrial, the trial court
commented that had it “fully understood where she was going” with her
testimony, “I probably would not have allowed her to testify.”
       In the second penalty retrial, the trial court ruled that the proffered
testimony of Dr. Andrews was not the proper subject of expert opinion testimony.
As the court put it, “the bottom line is, does it take an expert to say the defendant
was affected by his family life? The answer is under section 801 of the Evidence
Code, the answer is no, it doesn‟t.” In ruling to exclude Dr. Andrews‟s testimony,
the trial court again indicated that, had it known the nature of Dr. Andrews‟s
ultimate conclusion, it “would not have allowed the testimony to proceed” during

                                          37
the first retrial. The court added, “But at that point the door had been opened, it
was too late to close the door, but now it‟s not.” After considering all of Dr.
Andrews‟ testimony from the first retrial, the trial court reiterated that an expert
was not needed to testify that “the way you‟re raised is going to affect you as an
adult.” Explaining its decision to exclude Dr. Andrews‟s expert opinion testimony
from the second penalty retrial, the trial court commented, “I try the case as best I
can based on the law that I have and the assessment I can make of the
admissibility of the evidence.”

           2. Standard for Admission of Expert Opinion Testimony
       “Expert opinion testimony is admissible only if it is „[r]elated to a subject
that is sufficiently beyond common experience that the opinion of an expert would
assist the trier of fact.‟ ” (People v. Watson (2008) 43 Cal.4th 652, 692, quoting
Evid. Code, § 801, subd. (a).) “When expert opinion is offered, much must be left
to the trial court‟s discretion.” (People v. Carpenter (1997) 15 Cal.4th 312, 403.)
The trial court has broad discretion in deciding whether to admit or exclude expert
testimony (People v. Bui (2001) 86 Cal.App.4th 1187, 1196), and its decision as to
whether expert testimony meets the standard for admissibility is subject to review
for abuse of discretion. (People v. Alcala (1992) 4 Cal.4th 742, 788-789 (Alcala);
see also People v. Lindberg (2008) 45 Cal.4th 1, 45.)

           3. Abuse of Discretion
       Here, as in People v. Prince (2007) 40 Cal.4th 1179, the trial court
“obviously exercised its discretion” by giving “very careful attention to the issue.”
(Id. at p. 1222.) The court had heard Dr. Andrews testify during the first retrial
and carefully considered whether such testimony was sufficiently beyond the
common experience of jurors to warrant its admission. For the reasons stated
below, we conclude the trial court did not abuse its discretion in concluding the



                                          38
jury was capable of evaluating whether defendant‟s childhood could have affected
his adult behavior without expert opinion testimony on that issue. In other words,
the trial court acted within its discretion in finding that the proffered expert
opinion testimony was not “sufficiently beyond common experience” that it
“would assist the trier of fact.” (Evid. Code, § 801, subd. (a).)
       In Alcala, supra, 4 Cal.4th 742, this court found no abuse of discretion
when the trial court refused to admit expert testimony as to the credibility of an
eyewitness‟s professed memory loss that resulted in a finding that she was
unavailable to testify. In so holding, we noted that the trial court‟s ruling was
consistent with the judicial policy disfavoring attempts to impeach witnesses by
means of psychiatric testimony, and that California courts have viewed such
examinations with disfavor, in part, because “ „ “the psychiatrist may not be in any
better position to evaluate credibility than the juror.” ‟ ” (Id. at p. 781, from
People v. Manson (1976) 61 Cal.App.3d 102, 137-138; see also People v. Czhara
(1988) 203 Cal.App.3d 1468, 1478 [psychiatrist‟s testimony on adequacy of
provocation excluded as not a subject beyond common experience].)
       In People v. Johnson (1993) 19 Cal.App.4th 778 (Johnson), the defense
wanted to call two expert witnesses on the unreliability or lack of credibility of
statements or testimony of prison inmates. One of the proposed witnesses, a
professor with a Ph.D. in sociology, “had studied the prison environment, and
would have given what the trial court despairingly described as „a sociological
study in this courtroom about what happens in prisons.‟ ” (Id. at p. 786.) The
appellate court found no abuse of discretion in excluding this proffered testimony
on the ground that it was of dubious testimonial value for several reasons,
including that “there was no need for a sociological lecture on the nature of the
prison environment—the jury learned plenty about that subject from the other
evidence,” and “the prospective abandonment of common sense by lay jurors for

                                          39
reliance on paid „expert‟ testimony covering a subject well within a jury‟s ken.”
(Id. at p. 791.)
       Here, as in Alcala and Johnson, the expert opinion testimony of Dr.
Andrews from the first penalty retrial covered a subject commonly understood by
jurors. The essence of her proposed testimony was that defendant‟s childhood
could have affected defendant‟s behavior as an adult, not how defendant‟s specific
childhood experiences influenced the crimes he committed as an adult. The expert
opinion testimony was neither technical nor complex, and the trial court could
reasonably have found that it would not assist the trier of fact because it addressed
a matter readily understood by lay jurors. (Alcala, supra, 4 Cal.4th at p. 781;
Johnson, supra, 19 Cal.App.4th at p. 791.) We conclude the trial court acted
within its discretion by deciding “there was no need for a sociological lecture”
(Johnson, 19 Cal.App.4th at p. 791) on the nature of defendant‟s abusive
childhood, as the jury had evidence on that subject from several other witnesses,
and the jurors could rely on their common sense to consider whether defendant‟s
abusive childhood could have affected his adult behavior, including his criminal
behavior.
       The recent opinion by the United States Supreme Court in Wong v.
Belmontes (2009) 558 U.S.___ [130 S.Ct. 383], supports our conclusion this type
of expert opinion mitigating evidence may be excluded on the basis that it would
not assist the trier of fact. In that case, the court considered whether Belmontes
was deprived of effective assistance of counsel during the penalty phase of his
capital murder trial by counsel‟s failure to introduce additional “humanizing
evidence about Belmontes‟ „difficult childhood,‟ ” beyond the “substantial”
mitigation evidence counsel had presented. (558 U.S. at p. ___ [130 S.Ct. at p.
388].) The Ninth Circuit had determined that the evidence defense counsel
presented and the additional evidence it proposed would have carried greater

                                         40
weight had counsel submitted expert testimony that could “ „make connections
between the various themes in the mitigation case and explain to the jury how they
could have contributed to Belmontes‟s involvement in criminal activity.‟
[Citation.]” (Ibid.) In reversing the Ninth Circuit‟s finding of prejudice, the high
court concluded that “the body of mitigating evidence the Ninth Circuit would
have required [the defense counsel] to present was neither complex nor technical.
It required only that the jury make logical connections of the kind a layperson is
well equipped to make. The jury simply did not need expert testimony to
understand the „humanizing‟ evidence; it could use its common sense or own
sense of mercy.” (Ibid.)
       While we find no abuse of discretion in the exclusion of the expert opinion
testimony in this case, we recognize that defense counsel in a capital case “should
secure an independent, thorough social history, of the accused well in advance of
trial.” (In re Lucas (2004) 33 Cal.4th 582, 708; see also Wiggins v. Smith (2003)
539 U.S. 510, 521-525.) In this case, defense counsel obviously obtained such a
social history of defendant, and presented a substantial amount of evidence that
revealed defendant‟s unusually abusive childhood. Our finding that the trial court
did not abuse its discretion in deciding to exclude proffered defense expert opinion
mitigating evidence is based on the particular circumstances of this case, including
the voluminous mitigating evidence already before the jury and the precise nature
of the proposed expert opinion. We do not intend to imply that trial courts should
routinely exclude any expert opinion testimony from a licensed social worker who
has prepared a social history of a defendant in a capital case.
       Defendant argues that Dr. Andrews rendered several “other expert
opinions” in her first retrial testimony, including her testimony that experiencing
beatings as a child and “witnessing parental beatings can induce a number of
social problems in a child”; can teach “that violence is the way to deal with

                                         41
disagreement”; and can produce “ a level of terror” that “ „induces . . . severe
emotional problems in children.‟ ” Such testimony did not constitute “other expert
opinions,” as defendant argues here, but were the “details” Dr. Andrews conceded
that she included to support her ultimate conclusion that defendant‟s upbringing
could have affected his behavior as an adult. We have considered all of the
testimony of Dr. Andrews from the first penalty retrial in reaching our conclusion
that the trial court did not abuse its discretion in excluding the expert opinion
evidence on the basis that it would not have assisted the trier of fact.22
       Defendant‟s reliance on People v. Smith (2005) 35 Cal.4th 334 is
unavailing. In Smith, a psychologist called by the prosecution testified about the
three specific stages children go through during a “sadistic” molestation, namely, a
feeling that “the experience is unreal”; a realization that “they are in danger,”
which may lead to attempts to avoid the molestation “by making friends with the
abductor”; and feelings of “shame” and an increased awareness “that they may be
killed.” (Id. at p. 363.) This court found the expert opinion testimony, which
focused on the thoughts a child would entertain while experiencing a specific and
unusual type of assault, was properly admitted because it focused on a subject
beyond the common experience of an ordinary juror. (Ibid.) Here, by contrast, the
trial court did not abuse its discretion in determining that the essence of the
proffered expert opinion testimony, namely, that “if you have a bad childhood it
can affect you as an adult,” did not require expert opinion testimony.




22     We do not consider whether a trial court reasonably could have admitted
the expert opinion evidence in this case. Our only inquiry, as noted above, is
whether the trial court‟s decision to exclude the expert opinion testimony
constituted an abuse of discretion. (Alcala, supra, 4 Cal.4th at pp. 788-789.)



                                          42
          Defendant‟s reliance on cases in which “trial attorneys have failed to
present relevant social history testimony” (see, e.g., Jackson v. Calderon (9th Cir.
2000) 211 F.3d 1148, 1163) is similarly misplaced. Here, by contrast, defendant‟s
attorney compiled a social history of defendant and presented several witnesses
who described in great detail the abusive conditions in which defendant had been
raised.
          Defendant also relies on Fulgham v. State (Miss. 2010) 46 So.3d 315, in
which the Supreme Court of Mississippi reversed a death penalty verdict for the
erroneous exclusion of proposed expert mitigation testimony from a licensed
social worker. In that case, a social worker had been hired to complete a social
history of the family. In her offer of proof, she “testified to four „observations‟
that she had made: (1) lack of parental bonding; (2) substance abuse by [the
defendant‟s mother] and at least two of Fulgham‟s stepfathers; (3) lack of a
biological father‟s input; and (4) the love that Fulgham had for her children and
vice versa after three years of incarceration.” (Id. at p. 335.) The state conceded
that the witness could be accepted as an expert in the field of social work but then
objected to her testifying to any conclusions she had reached or observations she
had made after completing her social history, on the grounds that she was a social
worker rather than a psychiatrist or psychologist and that everything she would be
testifying to would be hearsay. (Ibid.) The Mississippi Supreme Court directly
responded to the state‟s objections, ruling that the state had “presented no
argument or evidence that [the] testimony was outside the field of social work.
And its objection based on hearsay is unfounded.” (Ibid.) It then found the
proffered evidence “relevant.” (Id., at p. 336.) Although the trial court had ruled
that the social worker‟s testimony “was not of such a high degree of expertise and
skill that it was outside the knowledge of a lay person, and that the jury could
arrive at these conclusions based on the evidence already admitted” (ibid.), the

                                           43
Mississippi Supreme Court did not explicitly consider whether relevant mitigating
expert evidence could properly be excluded because it was not the proper subject
of expert opinion testimony. Accordingly, defendant‟s reliance on Fulgham v.
State is misplaced.
       As noted above, we have held that “a „ “decision will not be reversed
merely because reasonable people might disagree. „An appellate tribunal is
neither authorized nor warranted in substituting its judgment for the judgment of
the trial judge.‟ ” ‟ [Citation.] Taken together, these precepts establish that a trial
court does not abuse its discretion unless its decision is so irrational or arbitrary
that no reasonable person could agree with it.” (People v. Carmony (2004) 33
Cal.4th 367, 377.) Applying our standard of review for discretionary
determinations, we find no abuse of discretion in the trial court‟s decision to
exclude the expert opinion testimony of Dr. Andrews at the second penalty retrial
in this case.

       E. Exclusion of Mitigating Evidence
       Defendant contends the trial court violated his right to “have his penalty
phase sentencers consider all relevant mitigation evidence” by excluding some of
his proffered mitigating evidence. We find no error.

            1. Exclusion of Hearsay Declarations
       Defendant‟s brother Ronald and defendant‟s mother, Shirley, died before
the second penalty retrial. Prior to their deaths, each had written a declaration in
1991, signed under penalty of perjury. Defendant argues those declarations
“detailed significant incidents in [his] childhood that helped explain his adult
behavior” by focusing on “the history of daily mental and physical abuse, and
exposure to deviant sexual behavior.” He claims that “though the declarations
were technically hearsay, they were reliable and critical mitigation evidence that



                                           44
should . . . have been admitted.” Defendant relies on his Eighth Amendment right
at the penalty phase to have the jury consider all relevant mitigating evidence
(Skipper v. South Carolina (1986) 476 U.S. 1, 4), as well as his due process right
to have hearsay testimony presented at the penalty phase of his capital trial when it
is highly relevant to a critical issue and there are substantial reasons to assume its
reliability. (Green v. Georgia (1979) 442 U.S. 95, 97.)

                a. Applicable Law
       “The Eight Amendment to the United States Constitution requires that a
capital jury not be precluded from „considering, as a mitigating factor, any aspect
of a defendant‟s character or record and any of the circumstances of the offense
that the defendant proffers as a basis for a sentence less than death.‟ [Citation.]
Nonetheless, the trial court still „ “determines relevancy in the first instance and
retains discretion to exclude evidence whose probative value is substantially
outweighed by the probability that its admission will create substantial danger of
confusing the issues or misleading the jury.” ‟ [Citation.]” (People v. Williams
(2006) 40 Cal.4th 287, 320.) “[A] defendant‟s due process rights are violated
when hearsay testimony at the penalty phase of a capital trial is excluded, if both
of the following conditions are present: (1) the excluded testimony is „highly
relevant to a critical issue in the punishment phase of the trial,‟ and (2) there are
substantial reasons to assume the reliability of the evidence.” (People v. Kaurish
(1990) 52 Cal.3d 648, 704, quoting Green v. Georgia, supra, 442 U.S. at p. 97.)
However, “neither this court nor the high court has suggested that the rule
allowing all relevant mitigating evidence has abrogated the California Evidence
Code.” (People v. Edwards (1991) 54 Cal.3d 787, 837.)
       “[I]f the exculpatory value of the excluded evidence is tangential, or
cumulative of other evidence admitted at trial, exclusion of the evidence does not



                                          45
deny the accused due process of law.” (People v. Smithey (1999) 20 Cal.4th 936,
996.) The opportunity for cross-examination is an important factor in determining
whether otherwise inadmissible testimony should be admitted to ensure a
defendant‟s right to due process of law. (Id. at p. 997, fn. 17; see People v.
Edwards, supra, 54 Cal.3d at p. 838 [defendant has “no right to effectively have
someone else testify for him and thereby prevent cross-examination”].)

                b. The Relevant Rulings
       Ronald wrote in his signed declaration “in support of [defendant‟s] habeas
corpus petition” in federal court that defendant and his siblings grew up in a
“horrible” environment in which their father repeatedly beat them and then beat
their mother when she tried to intervene. Ronald also declared, in relevant part,
that (1) their father shot a dog while Ronald held its leash and killed mice in front
of Ronald by throwing them against their house; (2) their father sexually molested
one of his daughters; (3) defendant had sexual relationships with men when he
was young and once had been forced to have oral sex with older boys; (4)
defendant tried to hang himself when he was seven or eight years old; and (5)
defendant drank alcohol and used drugs that made him “act stronger and violent.”
       The trial court correctly noted that “hearsay evidence must be highly
relevant and reliable” to be admissible. In deciding that Ronald‟s declaration was
inadmissible hearsay, the court found that it was not “particularly reliable”
because it was written “to get his brother out of . . . prison, get him a new trial”
and was therefore “highly susceptible to exaggeration and outright fabrication.”
The court also based its decision to exclude the declaration on “the fact that it is
cumulative” because several witnesses had “testified to the abuse,” and because, to
the extent the declaration was not cumulative, defendant could “testify to it and be
subject to cross-examination.” Asked to reconsider its ruling as to portions of



                                          46
Ronald‟s declaration, the trial court declined to do so, reiterating that the
declaration lacked “trustworthiness because of the motives involved in creating
it,” cross-examination was lacking as to issues such as the abuse of animals, and
much of the declaration had “been covered by the testimony” already presented.
       In relevant part, defendant‟s mother, Shirley, wrote in her signed
declaration “in support of [her] son‟s habeas corpus petition” in federal court that
(1) her husband, Charles, Sr., became “mean and violent” shortly after their
marriage and beat her frequently; (2) when she quickly became pregnant with
defendant, Charles, Sr., beat her during her pregnancy, and neither she nor he
“wanted to have a child so early” in their marriage; (3) she had no prenatal care
and had not known how to care for defendant when he was a baby; (4) defendant
was a “bed-wetter” until about age 16, and Charles, Sr., would pinch defendant‟s
penis or rub his nose in the wet bedding; (5) defendant and his siblings frequently
were beaten by Charles, Sr., and she was beaten if she tried to intervene; (6)
defendant was a hyperactive child who had problems at school; (7) the children,
including defendant, told her their father would kill animals in front of them; (8)
she sometimes hit defendant and his siblings; (9) Charles, Sr., was obsessed with
religion and beat the children if they complained about going to church or
listening to him read the Bible; (10) she was told that two of her brothers had
forced defendant to have oral sex with them when he was a child; (11) she had
learned that Charles, Sr., was molesting their daughter; and (12) she had found out
that defendant was smoking marijuana and using a white powder and that he
would act crazy and real tough while on drugs.
       In considering whether to exclude Shirley‟s hearsay declaration, the trial
court noted that much of the information contained in it was “covered from other
sources” and that the difficulty with other portions of the declaration lay in that the
declaration was written “with a particular objective,” namely, “to release

                                          47
[defendant] from custody and get him a new trial” while nothing suggested that
defendant‟s mother was “telling the truth.” The court added that some statements
in the declaration were “double hearsay,” such as Shirley‟s statement that “ „I‟ve
been told and I believe that two of my brothers forced [defendant] to have oral sex
with them when [defendant] was a young boy.‟ ” When the trial court denied the
defense motion to admit the declaration in addition to the reading of Shirley‟s
prior testimony, it announced its willingness to later consider whether segments of
the declaration might be admissible if they turned out to contain “significant
evidence, not just peripheral evidence,” and if the evidence was “not cumulative.”
       When the defense asked the trial court to reconsider its ruling as to specific
statements in Shirley‟s declaration, the trial court again determined that some of
those statements were either irrelevant or cumulative and then reiterated its finding
that the entire declaration lacked trustworthiness because it “was prepared
obviously by someone else, not by the person who signed it” and was “prepared
for a distinct purpose, . . . to establish the grant of a petition for writ of habeas
corpus.” The prosecutor then offered to stipulate that Shirley was beaten by
Charles, Sr., while she was pregnant with defendant, but the defense chose not to
offer that single statement from Shirley‟s declaration.

            2. No Violation of Defendant’s Constitutional Rights
       As the trial court noted, there was “a tremendous amount of testimony”
presented at defendant‟s penalty retrial regarding the mental and physical abuse
defendant suffered as a child. Evidence had been presented through many
witnesses, including Shirley‟s testimony from defendant‟s 1984 trial, that
defendant‟s father, Charles, Sr., viciously beat his family members, including his
wife; Charles, Sr., had sexually molested his daughter; defendant had been
exposed to deviant sexual behavior; Shirley lacked parenting skills and had



                                           48
physically abused defendant; and defendant‟s parents had failed to provide
defendant love or affection. The trial court did not abuse its discretion in
excluding much of the hearsay statements in Ronald‟s and Shirley‟s declarations
on the ground that they “would only have served to corroborate other testimony
informing the jury of the same or comparable facts.” (People v. Ramos (1997) 15
Cal.4th 1133, 1178; see also People v. Smithey, supra, 20 Cal.4th at pp. 996-997
[hearsay mitigating evidence properly excluded as not highly relevant to a critical
issue because ample evidence had been admitted on the identical subject]; People
v. Loker (2008) 44 Cal.4th 691, 729-730 [same].) Nothing in Ronald‟s declaration
suggested that defendant saw or was aware that his father killed animals in front of
Ronald. (See People v. Loker, , supra, 44 Cal.4th at p. 729.) Moreover, evidence
of Charles, Sr.‟s cruelty to animals would have added little to the extensive
testimony describing Charles, Sr.‟s cruel and violent behavior towards his family
and was merely tangential to defendant‟s mitigation case. Nothing in the record
refutes the trial court‟s finding that there was no substantial reason to assume the
reliability of either Ronald‟s or Shirley‟s unsubstantiated remaining hearsay
statements that were motivated by a desire to help defendant overturn his
conviction and death sentence. We conclude the trial court did not abuse its
discretion in excluding the two declarations.
       We next review the trial court‟s decision to exclude testimony from
defendant‟s paternal aunt, Roberta Williams, that defendant‟s father Charles, Sr.,
beat his own father.
       “ „ “[R]elevant mitigating evidence is evidence which tends logically to
prove or disprove some fact or circumstance which a fact-finder could reasonably
deem to have mitigating value.” ‟ ” (People v. Farley (2009) 46 Cal.4th 1053,
1128.) The trial court “determines relevancy in the first instance.” (People v.
Cain (1995) 10 Cal.4th 1, 64 (Cain).) As noted above, “[a]lthough the Eighth and

                                         49
Fourteenth Amendments confer a right upon capital defendants to present all
relevant mitigating evidence to the jury [citation], the United States Supreme
Court never has suggested that this right precludes the state from applying
ordinary rules of evidence to determine whether such evidence is admissible.”
(People v. Smithey, supra, 20 Cal.4th at p. 995.) The improper exclusion of
evidence is subject to a harmless error analysis. (See Chapman v. California
(1967) 386 U.S. 18, 24; People v. Watson, supra, 43 Cal.4th at p. 693.)
       The “background of the defendant‟s family is material if, and to the extent
that, it relates to the background of defendant himself.” (People v. Rowland
(1992) 4 Cal.4th 238, 279.) The “background of the defendant‟s family is of no
consequence in and of itself.” (Ibid., italics omitted.) Here, the trial court
properly excluded the proffered testimony from defendant‟s aunt because defense
counsel never argued that defendant was aware of that particular aspect of abuse
by his father and never made an offer of proof or an attempt to lay a factual
foundation for the view that the abuse of defendant‟s grandfather had affected
defendant. The trial court‟s decision to exclude this evidence did not constitute an
abuse of discretion and did not deprive defendant of his right to present relevant
mitigating evidence.
       In any event, the excluded testimony would merely have corroborated the
testimony from several family members that defendant‟s father beat everyone in
the family. The trial court permitted defendant to present detailed evidence from
several witnesses that defendant‟s father, Charles, Sr., was extraordinarily violent
towards his family, including defendant, his mother, and all of his siblings. The
corroboration value of the excluded evidence was slight because the prosecutor
did not challenge defendant‟s background evidence that his father was physically
violent towards his family members and created an atmosphere of violence and
abuse in defendant‟s household. Accordingly, any error in excluding the

                                          50
testimony was harmless beyond a reasonable doubt as there is no reasonable
possibility the error affected the jury‟s penalty determination. (Chapman v.
California, supra, 386 U.S. at p. 24; People v. Watson, supra, 43 Cal.4th at p.
693.)

        F. Prosecutorial Misconduct
        Defendant contends the prosecutor‟s “three misstatements of law and fact”
during closing argument constituted misconduct. Specifically, he argues his right
to due process and his right to have the trier of fact fully consider the mitigation
evidence were violated when the prosecutor (1) misstated and oversimplified
capital sentencing law; (2) defined “sociopath” for the jury; and (3) included the
molestation of defendant‟s brother Thomas in his list of aggravating crimes. We
find no prejudicial prosecutorial misconduct.

            1. Role of Prior Criminality in a Capital Sentencing Determination
        Defendant contends the prosecutor‟s closing argument to the jury
“incorrectly implied that past criminal conduct was the critical factor in
determining whether someone was eligible for death sentencing” by presenting a
“formula for calculating penalty” that “discounted the moral evaluation” of the
evidence. Defendant additionally argues that the prosecutor improperly urged the
jury to focus solely on section 190.3, factor (b) aggravating evidence and
incorrectly implied evidence admitted pursuant to factor (b) was necessarily
aggravating. He also claims the prosecutor improperly implied that part of the
jury‟s task was to “mete out punishment for crimes other than Paula‟s murder.”
        After noting that defendant had been convicted of first degree murder and
two special circumstance allegations had been found to be true, the prosecutor
informed the jury that, accordingly, there are “only two choices” at the penalty
phase, and that “the absolute minimum sentence” is life without the possibility of



                                          51
parole. The prosecutor added that “[i]f a defendant, if [defendant] has no history
of criminality at all, . . . the minimum sentence that he receives is life without
parole. That‟s the law in this state.” Defense counsel objected to this statement
on the grounds that the prosecutor had misstated the law and had confused the
jury, and the trial court overruled this objection.
         Shortly thereafter, the prosecutor explained that the jurors would have to
“determine punishment” based on the aggravating and mitigating factors, and he
reiterated that the minimum sentence defendant faced was life without the
possibility of parole. He told the jurors they would have to “consider what is the
punishment for the aggravating criminal conduct,” and then stated the following
list”: “One, the sodomy of Curtis M. Two, the rape and kidnapping of [Patricia].
Three, the attempted murder of Theodore Sum. Four, the molestation of Teressa
[]. Five, the assaults of Rebecca [].”
         The prosecutor later asked the jury what should be “the punishment” for the
rape of Patricia and for defendant‟s “conduct in relation to” her. Discussing the
attempted murder of Theodore, the prosecutor asked, “What is the punishment for
that crime? . . . Does it aggravate the crime of the killing of [Paula]? Of course it
does.”
         The People argue defendant forfeited the precise issues he raises regarding
a misstatement of our capital sentencing law. “As a general rule, a defendant may
not complain on appeal of prosecutorial misconduct unless in a timely fashion—
and on the same ground—the defendant made an assignment of misconduct and
requested that the jury be admonished to disregard the impropriety.” (People v.
Samayoa (1997) 15 Cal.4th 795, 841.)
         Here, the prosecutor‟s statement to which defendant objected asserted only
that the minimum sentence would be life without the possibility of parole if
defendant had no criminal history. The objection was properly overruled because

                                          52
that statement correctly explained our state‟s capital sentencing law. Defendant
does not argue otherwise. On appeal defendant contends the prosecutor
improperly suggested the appropriate punishment is determined through the
mechanical addition of punishment for additional crimes, implied that section
190.3, factor (b) evidence is necessarily aggravating, and urged the jury to focus
only on aggravating evidence. Those contentions are not related to the statement
to which defendant objected regarding the minimum sentence, and they were not
the subject of the trial court‟s ruling. We conclude defendant has forfeited his
appellate claims of prosecutorial misconduct regarding the process for determining
punishment by failing to object on those grounds in the trial court and by failing to
seek an admonition to cure any harm caused by the alleged misconduct.
       Defendant relies on People v. Hill (1998) 17 Cal.4th 800 to argue he was
excused from objecting or seeking an admonition. His reliance on Hill is
misplaced because, unlike the circumstances involved in Hill, nothing in the
present record suggests a timely objection or a request for an admonition would
have been futile, that an admonition would not have cured any harm, that
defendant did not have the opportunity to raise the necessary objection or to make
a request for an admonition, or that a timely objection would have been
counterproductive to the defendant. (Id. at pp. 820-821.) Nonetheless, we choose
to discuss the merits of defendant‟s claim that the prosecutor misstated the process
for determining punishment.
       We first address defendant‟s claim that the prosecutor improperly
“suggest[ed] to jurors that burdens of proof are proved by some sort of mechanical
calculation,” by concocting a “formula” that “conviction + need to punish for
other bad acts = death penalty,” which “discounted the moral evaluation of all of
the evidence” and “suggested the jury‟s task simply involved a scorecard” in



                                         53
which “consideration of and punishment for other bad acts should be added to the
baseline.” We disagree.
       The prosecutor properly informed the jury that it should consider
defendant‟s criminal history in determining penalty. That argument was
consistent with factor (b) of section 190.3, which provides that, “[i]n determining
the penalty, the trier of fact shall take into account . . . [¶] . . . [¶] (b) The presence
or absence of criminal activity by the defendant. . . . .” In fact, during his
argument, the prosecutor quoted the portion of CALJIC No. 8.88 that emphasizes
to the jury that “[t]he weighing of aggravating and mitigating circumstances does
not mean a mere mechanical counting of factors on each side of an imaginary
scale, or the arbitrary assignment of weights to any of them.” He then explicitly
told the jurors that they should not just count up the number of aggravating and
mitigating factors and determine penalty based on number alone, that they should
balance the factors, and that they were “free to assign whatever moral or
sympathetic value you deem appropriate to each and all of the various factors you
are permitted to consider.” The prosecutor‟s challenged statements do not
constitute prejudicial misconduct as there is no “reasonable likelihood that the jury
construed or applied any of the complained-of remarks in an objectionable
fashion.” (People v. Samayoa, supra, 15 Cal.4th at p. 841.)
       We similarly find no merit in defendant‟s claim that the prosecutor implied
the section 190.3, “ „factor (b)‟ evidence” was “necessarily aggravating.” The
prosecutor did not suggest to the jury that factor (b) evidence never could be
mitigating; instead, the prosecutor properly argued that the factor (b) evidence in
this case was overwhelmingly aggravating. He then emphasized that the jury
could consider the aggravating criminal conduct to “determine punishment” and
that other criminal behavior, such as the attempted murder of Theodore Sum,
“aggravate[s] the crime of the killing of [Paula].” The prosecutor‟s argument that

                                            54
evidence of prior activity involving force or violence or threats of force or
violence was aggravating in defendant‟s case did not constitute prosecutorial
misconduct. (People v. Gutierrez (2002) 28 Cal.4th 1083, 1155-1156 [prosecutor
did not mislead jury regarding nature of evidence admitted pursuant to factor (a)
of section 190.3 by emphasizing that such evidence was aggravating in that case].)
       Defendant next contends the prosecutor improperly urged the jury to focus
on the aggravating evidence “to the exclusion of everything else,” and implied that
the jury‟s job was to sentence defendant for Paula‟s murder and “also to mete out
punishment for the other crimes as well.” To the extent these claims rest on the
assertion that the argument suggested the jury should apply a simple formula in
deciding punishment, they lack merit for the reasons stated above. To the extent
these claims rest on defendant‟s claim that the prosecutor‟s statements were
“incorrect,” he is wrong. After commenting that if defendant had no criminal
history, his minimum sentence in this case would be life without the possibility of
parole, the prosecutor told the jurors they had “to consider what is the punishment
for the aggravating criminal conduct.” The jury was entitled to consider
defendant‟s prior criminal activity in determining the appropriate punishment for
Paula‟s murder. (§ 190.3, factor (b).) In context, the prosecutor told the jury that
defendant‟s prior criminal activity made him more deserving of the death penalty
in the present case. “[E]vidence of violent crimes is expressly made admissible by
factor (b) of section 190.3” (People v. Davenport (1995) 11 Cal.4th 1171, 1205),
and the prosecutor did not commit misconduct by emphasizing the admissible
evidence of prior criminality on the issue of punishment. (Id. at p. 1214.)
       In any event, the trial court‟s instructions rendered any conceivable
misconduct harmless. Arguments by counsel “generally carry less weight with a
jury than do instructions from the court. The former are usually billed in advance
to the jury as matters of argument, not evidence, [citation], and are likely viewed

                                         55
as the statements of advocates; the latter, . . . are viewed as definitive and binding
statements of the law.” (Boyde v. California (1990) 494 U.S. 370, 384; see also
People v. Mendoza (2007) 42 Cal.4th 686, 703.) Here, the trial court explained
that it was instructing the jury as to “all of the law that applied to the penalty phase
of this trial.” It then provided the jury with the correct standard for how to
evaluate the aggravating and mitigating factors pursuant to CALJIC Nos. 8.85,
8.86, 8.87, and 8.88, and it instructed the jury that it “must accept and follow the
law that I shall state to you.” (CALJIC No. 8.84.1.) There was no reasonable
possibility the prosecutor‟s challenged statements affected the jury‟s penalty
determination. (People v. Bonin (1988) 46 Cal.3d 659, 702, overruled on other
grounds in People v. Hill, supra, 17 Cal.4th at p. 823, fn. 1 [prosecutor‟s
misstatement regarding aggravating and mitigating factors neutralized by trial
court‟s instructing jurors to accept and follow the rules of law as stated by it].)

             2. Definition of “Sociopath”
       During the penalty retrial, evidence was presented that a court psychiatrist
diagnosed defendant as having a “character disorder, sociopathic.” Over
objection, the prosecutor was permitted during argument to tell the jury that the
term “sociopath” means someone who has “an anti-social personality behavior . . .
that violates the rights of others or criminal behavior, a disease against society.”
Defendant contends the prosecutor committed misconduct by becoming “his own
psychiatric expert witness.”
       In People v. Friend (2009) 47 Cal.4th 1, this court concluded a prosecutor
was using “language in common currency to describe his interpretation of the
evidence, not improperly stating an expert opinion” when he argued the defendant
had “ „an antisocial personality‟ ” and “was a „sociopath,‟ „without feeling.‟ ” (Id.
at p. 84.)



                                            56
       Here, even assuming the phrase “a disease against society” is not part of the
definition of sociopath, but a comment on a sociopath‟s effect on society, the
prosecutor did not commit misconduct by using this “descriptive comment.”
(People v. Williams (1997) 16 Cal.4th 153, 221.) The court psychiatrist had
diagnosed defendant as a sociopath, the definition the prosecutor provided of the
term was reasonably correct (see People v. Zambrano (2007) 41 Cal.4th 1082,
1173 [noting that a “sociopath” is “someone who acts without conscience or
remorse”]), and there is no indication in the record that the jury construed or
applied the challenged definition in an objectionable manner (People v. Valdez
(2004) 32 Cal.4th 73, 132-133).
       We conclude the challenged definition did not deny defendant his right to a
fair trial, and that there is no reasonable possibility that it influenced the penalty
verdict. Accordingly, any misconduct was harmless under both federal and state
law. (United States v. Agurs (1976) 427 U.S. 97, 108; People v. Ervine (2009) 47
Cal.4th 745, 805-806.)

           3. Reference to the Molestation of Thomas
       Defendant‟s brother Thomas testified, without objection, that when he was
a teenager, defendant once coerced him into engaging in anal and oral sex. As
previously noted, a jury, in determining penalty, must take into account, if
relevant, “[t]he presence or absence of criminal activity by the defendant which
involved the use or attempted use of force or violence or the express or implied
threat to use force or violence.” (§ 190.3, factor (b).) In this case, the trial court
ruled that the “coercion” involved in the molestation of Thomas did not constitute
a threat of force or violence and that, therefore, the molestation did not qualify as
criminal activity that the jury could take into account as an aggravating factor
within the meaning of section 190.3, factor (b). Defendant contends the



                                           57
prosecutor committed misconduct when he included, in a list of defendant‟s
criminal acts for the jury to consider in determining punishment, the
“testimony . . . that the defendant molested his brother.”
       Defendant forfeited a claim of misconduct based on this brief reference to
defendant‟s molestation of his brother, in an extensive list of aggravating factors,
by failing to request a curative instruction at the time the trial court told the
prosecutor that “it sounded like you were making an aggravating circumstance out
of Tommy McDowell‟s sexual encounter,” and by later telling the trial court that
the defense did not want the court to do anything about the molestation comment
beyond explaining in its instructions the aggravating factors in defendant‟s case.
By failing to request an admonition or other corrective action, under circumstances
where such an instruction or other corrective action might well have cured any
prejudice caused by the misconduct, defendant failed to preserve this issue for
appeal. (People v. Ledesma (2008) 39 Cal.4th 641, 740.)
       In any event, any error regarding the reference to the molestation of
Thomas was harmless. After that reference, the trial court instructed the jury on
the applicable aggravating factors, and the molestation of Thomas was not
included in that list. The jury then was instructed that any other evidence it had
heard about defendant‟s “character and past behavior, no matter how reprehensible
or offensive . . . , cannot be used as aggravation . . . for imposing the death
penalty.” (See CALJIC No. 8.85.) In light of these instructions, we conclude
there is no “reasonable likelihood” the jurors believed the molestation of Thomas
could be used as an aggravating factor. (People v. Samayoa, supra, 15 Cal.4th at
p. 841.)
       For the reasons stated above, we find no merit in defendant‟s claim that the
three instances of alleged prosecutorial misconduct violated his due process right



                                           58
to a fair trial or interfered with the jury‟s ability to fully consider his mitigation
evidence.

            4. Cumulative Misconduct
       Defendant contends the prosecutorial misconduct in his case, when
“measured cumulatively,” requires a reversal of the death penalty judgment.
Much of the conduct about which defendant complains was proper, and we
conclude any prosecutorial misconduct that did occur, even when measured
cumulatively, was not prejudicial for the reasons stated above. Defendant‟s
suggestion to the contrary, the fact that the prosecutor did not make the challenged
statements in the first penalty retrial, in which the jury could not reach a decision
on punishment, does not establish prejudice. (See, e.g., People v. Saddler (1979)
24 Cal.3d 671, 684 [instructional error harmless although prior trial in which the
instruction was not given resulted in a hung jury].)

       G. Instructions on Unadjudicated Offenses
       Over objection, the trial court instructed the jury on all of the elements of
defendant‟s prior criminal activity admitted under section 190.3, and it instructed
on motive and flight after the commission of a crime as relevant to defendant‟s
prior criminal activity. Defendant contends the court erred. We disagree.
       Although defense counsel stated that defendant was conceding he had
committed the prior offenses and would stipulate to the elements of those crimes,
the prosecutor requested instructions on the elements of defendant‟s prior crimes.
Defense counsel objected, arguing that because “there‟s going to be no issue that
they were committed, the instructions would “unfair[ly]” “emphasize[] those
incidents.” The trial court recognized that appellate cases have held it is
unnecessary to instruct on the elements of the prior crimes unless requested. The
court instructed on the elements of the prior crimes, both because the prosecutor



                                           59
requested the instructions and because it believed the jury needed to know what
the elements were, as it had “to find these offenses beyond a reasonable doubt.”
Accordingly, in both the first and second penalty retrials, the trial court instructed
the jury on the elements of sodomy and rape and gave additional related
instructions on general intent, motive, and flight.
       “[I]f a defendant — or the prosecution — requests an instruction” on the
elements of defendant‟s alleged prior crimes, “they are entitled to have the jury
informed of the elements of the alleged other crimes.” (People v. Phillips (1985)
41 Cal.3d 29, 72, fn. 25, italics added (Phillips); see also Cain, supra, 10 Cal.4th
at p. 72 [“there is no duty, absent a request, to instruct on elements of crimes
proven under factor (b)” of § 190.3].) Defendant‟s characterization of the above
statement in Phillips as a “suggestion that trial courts could instruct on the
elements of the crimes” ignores our use of the word “entitled.”
       The fact that defendant offered to stipulate that the prior crimes occurred
did not eliminate the prosecutor‟s right to have the jury instructed on the elements
of those crimes. (Phillips, supra, 41 Cal.3d at p. 72, fn. 25.) Our statement in
Cain that a trial court is not prohibited from giving instructions on the elements of
unadjudicated crimes “on its own motion when they are „vital to a proper
consideration of the evidence” (Cain, supra, 10 Cal.4th at p. 72) is irrelevant in
this case because the prosecutor requested the challenged instructions and the trial
court appropriately granted that request.
       Defendant accuses the trial court of (1) “loathing” him and basing its
rulings on its personal desire to see defendant executed, (2) instructing on the
elements of the alleged other crimes because it was afraid the jury would not hear
enough aggravating evidence to sentence defendant to death, and (3) so instructing
because it was united with the prosecutor in making certain that defendant was
sentenced to death, as shown by its occasional use of the pronoun “we.” These

                                            60
accusations all fail in the context of defendant‟s claim that the trial court should
not have instructed on the elements of his alleged prior criminal activity because
the trial court‟s ruling correctly recognized that our holding in Phillips entitled the
prosecutor to request the challenged instructions.
       The claim that the instructions on the elements of alleged prior criminal
activity violated defendant‟s Fifth, Sixth, Eighth, and Fourteenth Amendment
rights fails here, where substantial evidence of those prior crimes was properly
admitted. (People v. Zambrano, supra, 41 Cal.4th at p. 1182, fn. 39; People v.
Memro (1995) 11 Cal.4th 786, 881.)

       H. Cumulative Error During Second Penalty Retrial
       Defendant contends the “cumulative effect of the trial court‟s errors
absolutely demands” a reversal of the judgment. This contention lacks merit.
When considered individually or collectively, the few errors that occurred during
defendant‟s second penalty retrial were harmless. He was entitled to a fair trial
but not a perfect one. (People v. Cunningham (2008) 25 Cal.4th 926, 1009.)

       I. Instructional and Constitutional Challenges to California’s Death
           Penalty Statute
       Defendant challenges various features of California‟s death penalty law and
related standard jury instructions. We have rejected each of those challenges in
the past. (See People v. Letner and Tobin (2010) 50 Cal.4th 99, 208-209; People
v. Schmeck (2005) 37 Cal.4th 240, 303-304.) We affirm our prior holdings.
       The statutory special circumstances that qualify a defendant for the death
penalty (§ 190.2) are not unconstitutionally overbroad. (People v. Lee (2011) 51
Cal.4th 620, 653; People v. Verdugo (2010) 50 Cal.4th 263, 304; People v. Harris
(2005) 37 Cal.4th 310, 365.)
       California homicide law and the special circumstances listed in section
190.2 adequately narrow the class of murderers eligible for the death penalty.


                                          61
(People v. Gamache (2010) 48 Cal.4th 347, 406; People v. Barnwell (2007) 41
Cal.4th 1038, 1058.)
       Factor (a) of section 190.3, which permits the jury to consider “[t]he
circumstances of the crime” in deciding whether to impose the death penalty, does
not license the arbitrary or capricious imposition of the death penalty. (People v.
Brady (2010) 50 Cal.4th 547, 590; People v. Cook (2007) 40 Cal.4th 1134, 1366;
see also Tuilaepa v. California (1994) 512 U.S. 967, 974-980.)
       The death penalty statute is not unconstitutional because it does not require
“findings beyond a reasonable doubt that an aggravating circumstance (other than
§ 190.3, factor (b) or (c) evidence) has been proved, that the aggravating factors
outweighed the mitigating factors, or that death is the appropriate sentence.”
(People v. Lynch (2010) 50 Cal.4th 693, 766.) Nothing in Cunningham v.
California (2007) 549 U.S. 270, Blakely v. Washington (2004) 542 U.S. 296, Ring
v. Arizona (2002) 536 U.S. 584, or Apprendi v. New Jersey (2000) 530 U.S. 466,
affects that conclusion. (People v. Thomas (2011) 51 Cal.4th 449, 506; People v.
Smith (2007) 40 Cal.4th 483, 526.) No burden of proof is constitutionally
required, nor is the trial court required to instruct the jury that there is no burden of
proof. (People v. Taylor (2009) 47 Cal.4th 850, 899; People v. Bennett (2009) 45
Cal.4th 577, 632.) That certain noncapital sentencing proceedings may assign a
burden of proof to the prosecutor does not mean the death penalty statute violates
a defendant‟s rights to equal protection or due process. (People v. Rogers (2006)
39 Cal.4th 826, 893.)
       The “so substantial” language in the penalty phase instructions is not
impermissibly vague or ambiguous. (People v. Schmeck, supra, 37 Cal.4th at p.
305; People v. Boyette, supra, 29 Cal.4th at p. 465; People v. Breaux (1991) 1
Cal.4th 281, 316, fn. 14.)



                                           62
       CALJIC No. 8.88 does not improperly fail to inform the jury that the
central determination is whether death is the “appropriate punishment.” The
instruction properly explains to the jury that it may return a death verdict if the
aggravating evidence “warrants” death. (People v. Mendoza, supra, 42 Cal.4th at
p. 707; People v. Arias (1996) 13 Cal.4th 92, 171.)
       CALJIC No. 8.88 does not improperly fail to inform the jurors they are
required to return a sentence of life without the possibility of parole if they
determine that mitigation outweighs aggravation. (People v. McWhorter (2009) 47
Cal.4th 318, 379.)
       The jury is not required to make written findings as to which aggravating
factors it relied upon in imposing the death penalty. (People v. Cook, supra, 39
Cal.4th at p. 619.)
       The use of restrictive adjectives, such as “extreme” and “substantial” in the
list of mitigating factors (§ 190.3), “does not act unconstitutionally as a barrier to
the consideration of mitigation.” (People v. Hoyos (2007) 41 Cal.4th 872, 927.)
       The trial court is not required to delete inapplicable sentencing factors from
CALJIC No. 8.85. (People v. Stanley (1995) 10 Cal.4th 764, 842.)
       Neither the federal nor our state Constitution requires intercase
proportionality review. (People v. Jablonski (2006) 37 Cal.4th 774, 837.)
       Equal protection principles do not require our court to give capital
defendants the same sentence review that is afforded other felons under the
determinate sentencing law. (People v. Cox (2003) 30 Cal.4th 916, 970.)
       A sentence of death that complies with state and federal constitutional and
statutory requirements does not violate international law. (People v. Lewis (2008)
43 Cal.4th 415, 539.)




                                          63
                           III. CONCLUSION
     The judgment is affirmed.
                                             CHIN, J.

WE CONCUR:

CANTIL-SAKAUYE, C. J.
KENNARD, J.
BAXTER, J.
WERDEGAR, J.
CORRIGAN, J.
LIU, J.




                                 64
See next page for addresses and telephone numbers for counsel who argued in Supreme Court.

Name of Opinion People v. McDowell, Jr.
__________________________________________________________________________________

Unpublished Opinion
Original Appeal XXX
Original Proceeding
Review Granted
Rehearing Granted

__________________________________________________________________________________

Opinion No. S085578
Date Filed: June 25, 2012
__________________________________________________________________________________

Court: Superior
County: Los Angeles
Judge: William R. Pounders

__________________________________________________________________________________

Counsel:

Tamara P. Holland, under appointment by the Supreme Court, for Defendant and Appellant.

Edmund G. Brown, Jr., and Kamala D. Harris, Attorneys General, Dane R. Gillette, Chief Assistant
Attorney General, Pamela C. Hamanaka, Assistant Attorney General, Sharlene A. Honnaka and Jonathan J.
Kline, Deputy Attorneys General, for Plaintiff and Respondent.
Counsel who argued in Supreme Court (not intended for publication with opinion):

Tamara P. Holland
769 Center Boulevard, #132
Fairfax, CA 94930
415) 488-4849

Jonathan J. Kline
Deputy Attorney General
300 South Spring Street, Suite 1702
Los Angeles, CA 90013
(213) 576-1341